Exhibit 10.2


Execution Copy
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 
SHARE AND ASSET PURCHASE AND SALE AGREEMENT
 
BY AND AMONG
 
LITTON SYSTEMS, INC., 
 
LITTON SYSTEMS INTERNATIONAL, INC.,
 
and
 
LITTON U.K. LTD.,
 
as the Sellers
 
and
 
SIMCLAR GROUP LIMITED,
 
SIMCLAR, INC.,
 
SIMCLAR INTERCONNECT TECHNOLOGIES, INC,
 
and
 
SIMCLAR INTERCONNECT TECHNOLOGIES LIMITED
 
as the Buyers
 


 
Dated as of December 21, 2005
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------



SHARE AND ASSET PURCHASE AND SALE AGREEMENT
 
THIS SHARE AND ASSET PURCHASE AND SALE AGREEMENT, dated as of December 21, 2005
(this “Agreement”), by and among LITTON SYSTEMS, INC. (“LSI”), a Delaware
corporation, LITTON SYSTEMS INTERNATIONAL , INC. (“LSII”), a Delaware
corporation, and LITTON U.K. Limited (“LUK”), a U.K. Company (each a “Seller”
and, collectively, the “Sellers”) and Simclar Group Limited, a U.K. company, its
wholly-owned subsidiary Simclar Interconnect Technologies Limited, a U.K.
company, Simclar, Inc., a Florida corporation, and its wholly-owned subsidiary
Simclar Interconnect Technologies, Inc., a Delaware corporation (each a “Buyer”
and collectively, the “Buyers”). Capitalized terms used herein have the meanings
provided in Article X, unless otherwise defined herein.
 
WHEREAS, Sellers are in the business of assembling and selling complex,
high-performance electronic back plane assemblies for electronic products, and
providing related research and development, design and engineering services
(such business, expressly excluding the printed circuit board manufacturing
operations of the Sellers located in Springfield, Missouri and expressly
excluding all discontinued operations, including but not limited to the
operations conducted in the Fairfield, California facility, being hereinafter
referred to as the “Business”) in the U.S. and the U.K. respectively, through
LSI’s and LUK’s unincorporated Interconnect Technology Division and in China
through Litton Electronics (Suzhou) Co. Ltd. (hereinafer referred to as “LESC”
or the “Company”), an indirect, wholly-owned subsidiary of LSI and a direct,
wholly-owned Subsidiary of LSII; and
 
WHEREAS, prior to the Closing, Northrop Grumman Systems Corporation will execute
and deliver a guarantee of the Sellers’ obligations under this Agreement; and
 
WHEREAS, upon the terms and conditions set forth herein and in the Equity
Purchase Agreement attached hereto as Exhibit A (the “LESC Equity Purchase
Agreement”), the Buyers desire to purchase from the Sellers, and the Sellers
desire to sell to the Buyers, substantially all of the assets and properties
held by LSI and LUK and used primarily in connection with or which are material
to the Business, and all of the right, title and interest of LSII in the Shares,
and the Buyers have agreed to assume the Assumed Liabilities.
 
NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth herein, the
Parties hereby agree as follows.
 
ARTICLE I
 
PURCHASE AND SALE
 
SECTION 1.1.  Sale and Purchase of the Shares and Assets.
 
Upon the terms and subject to the conditions herein and in the LESC Equity
Purchase Agreement, at the Closing, the Sellers shall sell, transfer, assign and
deliver (or cause to be sold, transferred, assigned and delivered) to the
Buyers, and the Buyers shall purchase and acquire from the Sellers, all right,
title and interest of the Sellers in and to (i) the Shares, and (ii) the
properties, assets and rights of every nature, kind and description, tangible
and intangible, whether accrued, contingent or otherwise, and whether now
existing or hereinafter acquired (other than the Excluded Assets) of every kind
and description, wherever located, used or held for use primarily in connection
with the Business (except for the assets or properties of the Company as to
which the Buyers will acquire control by virtue of the transfer of the Shares),
as the same may exist on the Closing Date (collectively, the “Assets”),
including without limitation all those items in the following categories that
conform to the definition of the term “Assets”:
 

--------------------------------------------------------------------------------


 
(a)  all personal property (whether as owner, lessor, lessee or otherwise),
including, without limitation, all machinery, equipment, tooling, dies, molds,
jigs, patterns, gauges, materials handling equipment, furniture, office
equipment, cars, trucks and other vehicles (including, but not limited to, any
of the foregoing purchased subject to any conditional sales or title retention
agreement in favor of any other Person);
 
(b)  all inventories in the U.S. and U.K. including, without limitation,
inventories of raw materials, components, assemblies, subassemblies,
work-in-progress, finished goods, replacement parts, spare parts, operating and
office supplies, packaging (collectively, the “Inventories”), including
Inventories held at any location controlled by any Seller, Inventories
previously purchased and in transit to any Seller at such locations, and returns
of Inventories after the Closing Date;
 
(c)  all rights in and to products sold or leased (including, but not limited
to, products hereafter returned or repossessed and unpaid Sellers’ rights of
rescission, replevin, reclamation and rights to stoppage in transit);
 
(d)  all rights (including but not limited to any and all Intellectual Property
rights) in and to the products sold or leased and in and to any products or
other Intellectual Property rights under research or development prior to or on
the Closing Date;
 
(e)  all of the rights of the Sellers under all contracts, orders, commitments,
arrangements, licenses, leases and other agreements, including, without
limitation, any right to receive payment for products sold or services rendered,
and to receive goods and services, pursuant to such agreements and to assert
claims and take other rightful actions in respect of breaches, defaults and
other violations of such contracts, arrangements, licenses, leases and other
agreements and otherwise;
 
(f)  all sales agency agreements, subcontracts or similar agreements regarding
the sale or distribution of products or services;
 
(g)  all rights relating to credits, prepaid expenses, deferred charges, advance
payments, security deposits and prepaid items;
 
(h)  all accounts, notes and accounts receivable held by the Sellers and all
notes, bonds and other evidences of indebtedness of and rights to receive
payments from any Person held by the Sellers;
 
(i)  all Intellectual Property and all rights thereunder or in respect thereof
used or held for use primarily in connection with the Business, including, but
not limited to, rights to Sellers’ “Databank” data transmission modeling
software and database, and rights to the mark “Interconnect Technologies” (but
only to the extent used in conjunction with “Simclar” pursuant to the terms of
the license agreement attached hereto as Exhibit F) and other marks or domain
names used primarily in the Business, and rights to sue for and remedies against
past, present and future infringements thereof, and rights of priority and
protection of interests therein under the laws of any jurisdiction worldwide and
all tangible embodiments thereof;
 
-2-

--------------------------------------------------------------------------------


 
(j)  all books, records, manuals and other materials (in any form or medium),
including, without limitation, all records and materials maintained at the
corporate offices of Sellers, advertising matter, catalogues, price lists,
correspondence, mailing lists, customer lists, client lists, referral sources,
distribution lists, photographs, production data, sales and promotional
materials and records, purchasing materials and records, personnel records
relating to Business Employees (subject to applicable Laws), financial and
accounting records, manufacturing and quality control records and procedures,
blueprints, research and development files, records, data and laboratory books,
Intellectual Property disclosures, media materials and plates, accounting
records, correspondence, service and warranty records, equipment logs, operating
guides and manuals, sales order files and litigation files, provided that
Sellers shall retain a right of reasonable access to all such materials to the
extent such materials relate to any rights or liabilities retained by Sellers
after the Closing Date;
 
(k)  solely with respect to the Assets used or held exclusively in connection
with the Business, all permits, licenses, consents, rights, exemptions,
concessions, authorizations, certificates, orders, franchises, determinations,
approvals, qualifications and the like issued by any Governmental Entity, and
all pending applications therefor or renewals thereof;
 
(l)  all rights to causes of action, lawsuits, judgments, claims and demands of
any nature whether choate or inchoate, known or unknown, contingent or
non-contingent, available to or being pursued by the Sellers with respect to the
Business or the ownership, use, function or value of any Asset, whether arising
by way of counterclaim or otherwise; and
 
(m)  all insurance benefits, including rights and proceeds, arising from or
relating to the Assets or Assumed Liabilities with respect to claims arising
prior to the Closing Date but unresolved as of the Closing Date.
 
SECTION 1.2.  Excluded Assets.
 
(a)  For purposes of this Agreement, “Excluded Assets” shall mean the following:
 

(i)  
all assets, companies and properties of the Sellers or their Affiliates that are
not used or held for use primarily in connection with the Business;

 

(ii)  
the Sellers’ “Litton” trade name, the “Interconnect Technologies” trade name
(use of which is provided pursuant to the license agreement in Exhibit F) name,
and any other trade names and common law names of any of the Sellers’
Affiliates, including the “Northrop Grumman” name, and all related or associated
trade names, trade name rights, trademarks, trademark rights, service marks and
copyrights and all registrations and applications pending therefor related to
products or services other than the Business;

 
-3-

--------------------------------------------------------------------------------


 

(iii)  
the Retained License;

 

(iv)  
all rights to refunds and credits of Taxes paid by the Sellers;

 

(v)  
all data and records, in whatever media retained or stored, to the extent
relating to Tax liabilities, potential Tax liabilities, or refunds of Taxes
relating to the Business (other than any such data and records of the Company
relating to its liability for Taxes);

 

(vi)  
all consideration received by, and all rights of, the Sellers pursuant to this
Agreement;

 

(vii)  
all assets that relate to any U.S. Benefit Plan or U.K. Benefit Plan;

 

(viii)  
Seller’s Springfield Facility and 2 Wheatstone Place, Glenrothes, United Kingdom
facility (and any Permits owned or used in connection therewith);

 

(ix)  
all assets that relate to any discontinued operations, including, but not
limited to, the operations formerly conducted in Fairfield, California;

 

(x)  
any assets, companies or properties set forth on Schedule 1.2(a)(x);

 

(xi)  
bank accounts of LSI or LUK; and

 

(xii)  
any cash or cash equivalents (except for cash which will be transferred to
Sellers after the Closing pursuant to Section 5.18 of this Agreement.

 
(b)  The Sellers will retain, and will not sell, transfer, assign, convey or
deliver to the Buyers, and Buyers will not purchase or acquire, any of their
respective rights, titles to or interests in or to any of the Excluded Assets.
Excluded Assets are not part of the transactions contemplated hereby and shall
remain the assets, companies and properties of the Sellers after the Closing and
the Sellers may take, or cause to be taken, any action with respect to the
Excluded Assets, notwithstanding any provisions herein.
 
SECTION 1.3.  Assumption of Liabilities.
 
Subject to the terms and conditions set forth herein, at the Closing the Buyers
shall assume and agree to pay, honor and discharge when due all of the following
liabilities relating to the Assets and existing at or arising on or after the
Closing Date (collectively, the “Assumed Liabilities”):
 
(a)  any and all liabilities, obligations and commitments relating exclusively
to the Business or the Assets that are included in the calculation of Closing
Date Net Working Capital pursuant to Section 1.6(a);
 
-4-

--------------------------------------------------------------------------------


 
(b)  with respect to the Company and the Business any and all liabilities,
obligations and commitments arising out of any agreements, contracts or
commitments of the type described in Section 2.13 (without regard to any dollar
threshold or materiality limitations set forth therein) (the “Assumed
Contracts”), but not including any obligation or liability for any breach
thereof occurring prior to the Closing Date; and
 
(c)  any and all liabilities set forth, described or assumed in an assumption
agreement in a form reasonably satisfactory to Sellers and substantially in the
form of Exhibit G (the “Assignment and Assumption Agreement”) evidencing the
assignment of the Assets and the assumption by the Buyers of the Assumed
Liabilities in accordance with the terms herein.
 
SECTION 1.4.  Retained Liabilities.
 
(a)  Notwithstanding the provisions of Section 1.3 or any other provision hereof
or any schedule or exhibit hereto and regardless of any disclosure to the
Buyers, the Buyers shall not assume any liabilities, obligations or commitments
of any Seller relating to or arising out of the operation of the Business or the
ownership of the Assets prior to the Closing other than the Assumed Liabilities,
and all of such non-assumed liabilities, obligations or commitments of the
Sellers shall be retained by the Sellers (the “Retained Liabilities”).
 
(b)  Without limiting the generality of the definition of Retained Liabilities
in Section 1.4(a), Retained Liabilities shall include:
 

(i)  
subject to Section 1.9 hereof, liabilities of the Sellers for Taxes with respect
to the Business (but, for the avoidance of doubt, not including any liability of
the Company for Taxes) for taxable periods, or portions thereof, ending on or
before the Closing Date;

 

(ii)  
all Environmental Losses to the extent arising from facts, events or
circumstances existing or occurring on or before the Closing Date;

 

(iii)  
all liabilities to the extent relating to third party product liability claims
for goods or services sold or delivered by Sellers on or before the Closing
Date;

 

(iv)  
all liabilities expressly retained by the Sellers pursuant to Section 5.5(c) and
5.5(d) ; and

 

(v)  
all liabilities of the Sellers under any U.S. Benefit Plan to any U.S. Business
Employee, except for (x) current liabilities for wages, salaries or other
employee compensation included in the computation of Closing Date Net Working
Capital, and (y) current liabilities for accrued vacation time and sick leave
days credited to U.S. Transferred Employees pursuant to Section 5.3(d).

 
SECTION 1.5.  The Closing.
 
-5-

--------------------------------------------------------------------------------


 
(a)  Subject to the terms and conditions herein, the closing of the transactions
contemplated hereby (the “Closing”) shall take place as soon as practicable
(but, in any event, within five (5) Business Days) after the satisfaction or
waiver of the conditions set forth in Article VI hereof (other than conditions
which by their terms are to be satisfied at the Closing) (the “Closing Date”) at
the offices of Fried, Frank, Harris, Shriver & Jacobson LLP, One New York Plaza,
New York, NY 10004, commencing at 9:00 a.m., New York City time. On the terms
and subject to the conditions set forth in this Agreement and the LESC Equity
Purchase Agreement, the Buyers agree to pay or cause to be paid to Sellers an
aggregate of $28,000,000 as adjusted in Section 1.6 (the “Purchase Price”) and
to assume or cause one of the Buyers to assume the Assumed Liabilities as
provided in Section 1.3.
 
(b)  Following the Closing:
 

(i)  
Simclar Interconnect Technologies, Inc. shall own all Assets (except for any
Excluded Assets) of the Business in the U.S. and shall have assumed all Assumed
Liabilities (except for any Retained Liabilities) of the Business in the U.S.
formerly owned by Litton Systems, Inc.;

 

(ii)  
Simclar Interconnect Technologies Limited shall own all Assets (except for any
Excluded Assets) of the Business in the U.K. and shall have assumed all Assumed
Liabilities (except for any Retained Liabilities) of the Business in the U.K.
formerly owned by Litton U.K. Limited; and

 

(iii)  
Simclar Interconnect Technologies Limited shall own the Shares formerly owned by
Litton Systems International, Inc.

 
(c)  At the Closing,
 

(i)  
Buyers shall pay Sellers the sum of $28,000,000 by wire transfer of immediately
available funds to the accounts and in the amounts with respect to each Buyer
and Seller specified on Exhibit D;

 

(ii)  
the applicable Seller shall deliver to the applicable Buyers the Approval
Certificate;

 

(iii)  
the Sellers shall deliver to the applicable Buyers (i) duly executed instrument
of assignment for the pending patent application substantially in the form of
Exhibit B (the “Intellectual Property Assignment”), and (ii) any other
agreements or documents reasonably necessary to transfer or assign the
Intellectual Property that is contemplated to be transferred or assigned hereby
in accordance with the terms herein;

 

(iv)  
the applicable Seller and the applicable Buyer shall execute and deliver a
property license for the occupancy by such Buyer of the portion of the
applicable Seller’s Springfield Facility used by the Sellers’ assembly
operations substantially in the form of Exhibit C (the “LSI Property License”);

 
-6-

--------------------------------------------------------------------------------


 

(v)  
the Sellers shall deliver to the Buyers an officer’s certificate in accordance
with Section 6.2(c) hereof;

 

(vi)  
the Buyers shall deliver to the Sellers a duly executed Assignment and
Assumption Agreement;

 

(vii)  
the Buyers shall deliver to the Sellers an officer’s certificate in accordance
with Section 6.3(c) hereof; and

 

(viii)  
the Sellers and the Buyers shall execute and deliver any other agreements or
documents reasonably necessary to complete the transactions contemplated hereby.

 
(d)  The Buyers shall bear the cost of any documentary, stamp, sales, excise,
transfer, gross receipts, value added or other Taxes (other than Income Taxes)
payable in respect of the sale of the Shares and Assets, and the Sellers shall
prepare and file, subject to the Buyers’ review and consent, which consent shall
not be unreasonably withheld, all Tax Returns with respect to such Taxes. The
Buyer shall pay the amount of any such Taxes to the Sellers at least two (2)
days before the due date of any such Taxes.
 
(e)  Buyers shall bear the cost of preparing and decontaminating for shipping,
and shipping the Assets in Seller’s Glenrothes, Scotland facility to Buyer’s
facility, and shall conduct such preparation, decontamination, and shipping in
compliance with all applicable Laws.
 
SECTION 1.6.  Purchase Price Adjustment.
 
(a)  For purposes of this Section 1.6 the following definitions apply:
 
“Purchase Price Adjustment” shall mean the adjustment to the Purchase Price made
in accordance with this Section 1.6.
 
“Base Net Working Capital” shall mean $12,750,000.
 
“Closing Date Net Working Capital” shall mean Net Working Capital as of the
Cut-Off Time calculated consistent with the methodology used in Schedule 1.6.
 
“Cut-Off Time” shall mean 11:59 p.m., New York City time, on the day immediately
prior to the Closing Date.
 
“Net Working Capital” as of any time shall mean (i) total current assets of the
Business (other than the Excluded Assets) as of any such time, minus (ii) total
current liabilities of the Business (other than the Retained Liabilities) as of
such time, each as calculated in accordance with GAAP, except that (x) any
current liability for Taxes shall be computed in accordance with Section 1.9
hereof, (y) no intercompany receivables or payables that are not trade accounts
receivable or payable of the Company shall be included in the calculation, and
(z) no liabilities for the payment of 2005 Annual Incentive Plan bonuses shall
be included in the calculation.
 
-7-

--------------------------------------------------------------------------------


 
(b)  Within sixty (60) days after the Closing Date, Buyers shall prepare and
deliver to the Sellers a statement identifying the Closing Date Net Working
Capital for purposes of calculating the Purchase Price Adjustment (the “Purchase
Price Adjustment Statement”). In the event that the Closing Date Net Working
Capital is greater than the Base Net Working Capital, the Buyers shall pay the
Sellers an amount equal to the difference between the Closing Date Net Working
Capital and the Base Net Working Capital in accordance with Section 1.6(f)
hereof. In the event that the Base Net Working Capital is greater than the
Closing Date Net Working Capital, the Sellers shall pay the Buyers an amount
equal to the difference between the Base Net Working Capital and the Closing
Date Net Working Capital in accordance with Section 1.6(f) hereof.
 
(c)  The Buyers and the Sellers agree that the sole purpose of the Purchase
Price Adjustment contemplated by this Section 1.6 is to measure changes in
working capital that have occurred between the date as of which the Base Net
Working Capital was calculated and the Closing Date. The Purchase Price
Adjustment is not intended to permit the introduction of different judgments,
accounting methods, policies, practices, procedures, classifications or
estimation methodology for purposes of determining the asset and liability
balances from those used in the preparation of the Financial Statements. Each
Party shall provide the other Party and its representatives with reasonable
access to Books and Records and relevant personnel during the preparation of the
Purchase Price Adjustment Statement and the resolution of any disputes that may
arise under this Section 1.6.
 
(d)  If the Sellers disagree with the determination of the Purchase Price
Adjustment and the total amount of all such disagreements exceed $50,000, the
Sellers shall notify the Buyers in writing of such disagreements within
thirty (30) days after delivery of the Purchase Price Adjustment Statement,
which notice shall describe the nature of any such disagreements in reasonable
detail. If the total amount of all disagreements with the determination of the
Purchase Price Adjustment is less than $50,000, the Purchase Price Adjustment
Statement delivered by the Buyers shall be final for purposes of this
Section 1.6. After the end of such thirty (30) day period, the Sellers may not
introduce additional disagreements with respect to any item in the Purchase
Price Adjustment Statement or increase the amount of any disagreement, and any
item not so identified shall be deemed to be agreed to by the Sellers and will
be final and binding upon the Parties. Similarly, a disagreement by the Sellers
does not provide any right to the Buyers to introduce any changes to the
Purchase Price Adjustment Statement not directly related to the disputed item.
In addition to the access rights described in Section 1.6(c), during the thirty
(30) day period of its review, the Sellers shall have reasonable access to any
documents, schedules or work papers used in the preparation of the Purchase
Price Adjustment Statement.
 
-8-

--------------------------------------------------------------------------------


 
(e)  The Buyers and the Sellers agree to negotiate in good faith to resolve any
such disagreement and any resolution agreed to in writing by the Buyers and the
Sellers shall be final and binding upon the Parties. If the Buyers and the
Sellers are unable to resolve all disagreements properly identified by the
Sellers pursuant to Section 1.6(d) hereof within thirty (30) days after delivery
to the Buyers of written notice of such disagreement, then the disputed matters
shall be referred to the Chairman of Simclar Group Limited and the Assistant
Treasurer of the Northrop Grumman Corporation for resolution. If such officers
are unable to resolve all disagreements within fifteen (15) days, then, within
fifteen (15) days thereafter, the matter shall be referred for final
determination to KPMG. If such firm is unable to serve, the Buyers and the
Sellers shall jointly select an arbiter from an accounting firm of national
standing that is not the independent auditor of either the Buyers or the Sellers
(or their respective Affiliates); if the Buyers and the Sellers are unable to
select such an arbiter within such time period, the American Arbitration
Association shall make such selection. KPMG or any other Person so selected
shall be referred to herein as the “Accounting Arbitrator”. The Accounting
Arbitrator shall only consider those items and amounts set forth on the Purchase
Price Adjustment Statement as to which the Buyers and the Sellers have disagreed
within the time periods and on the terms specified above and must resolve the
matter in accordance with the terms and provisions of this Agreement. The
Accounting Arbitrator shall deliver to the Buyers and the Sellers, as promptly
as practicable and in any event within sixty (60) days after its appointment, a
written report setting forth the resolution of any such disagreement determined
in accordance with the terms herein. The Accounting Arbitrator shall select as a
resolution the position of either the Buyers or the Sellers for each item of
disagreement (based solely on presentations and supporting material provided by
the Parties and not pursuant to any independent review) and may not impose an
alternative resolution. Such report shall be final and binding upon the Buyers
and the Sellers. The fees, expenses and costs of the Accounting Arbitrator shall
be divided equally between the Parties, so that the Buyers will pay one-half of
such fees, expenses and costs and the Sellers shall collectively pay the
remaining half.
 
(f)  Any Purchase Price Adjustment shall be paid by the Buyers or the Sellers,
as applicable, in the same proportions as are set forth on Exhibit D for payment
of the Purchase Price by wire transfer of immediately available funds to an
account designated by the Party receiving such payment within five (5) Business
Days after the final determination of the Purchase Price Adjustment, plus
interest on the amount of such reduction or increase from the Closing Date to
the date of such payment thereof at the per annum rate equal to the London
Interbank Offered Rate on the Closing Date, as published in the Wall Street
Journal (the “Interest Rate”).
 
SECTION 1.7.  Allocation of the Purchase Price.
 
The Purchase Price shall be allocated as set forth on Exhibit D, and with
respect to the Assets situated in the U.S., such allocation shall conform with
the requirements of Section 1060 of the Code.
 
SECTION 1.8.  Non-Transferable Assets.
 
(a)  It is understood that the Sellers may determine, in their reasonable
discretion, that certain Assets (including, but not limited to, any
manufacturers’, contractors’ and other warranties and guaranties, and one or
more contracts) may not be immediately transferable or assignable to the Buyers
because any such attempted assignment thereof, without the consent of a third
party thereto, would constitute a breach or default thereof, cause or permit the
acceleration or termination thereof or in any way materially and adversely
affect the rights of the Sellers or the Buyers thereunder or the rights of the
Buyers to conduct all or any part of the Business in the manner currently
conducted by the Sellers (the “Non-Transferable Assets”), and this Agreement
will not constitute an assignment of any such Non-Transferable Assets. In such
event, (i) the Sellers will grant to the Buyers full use and benefit of Sellers’
interest in the Non-Transferable Assets to the extent permitted by the terms of
or applicable to such Non-Transferable Assets, it being the intent of the
Parties that the Buyers will have the benefit of the Non-Transferable Assets as
though they were the sole owners thereof, (ii) the Sellers will use commercially
reasonable efforts to preserve the value of the Non-Transferable Assets, (iii)
the Sellers will not transfer or assign the Non-Transferable Assets to any
Person other than the Buyers or the Buyers’ assigns, (iv) the Sellers will
transfer or assign the Non-Transferable Assets to the Buyers at the earliest
date, if any, on which such transfer or assignment can be effected and (v) the
Buyers will be responsible for obligations and liabilities relating to such
Non-Transferable Assets as if they had been transferred or assigned to the
Buyers in accordance with the terms of this Agreement. All costs and expenses of
carrying out Sellers’ obligations the foregoing clauses (i), (ii), (iii) and
(iv) will be paid by the Sellers, and Sellers shall indemnify and hold Buyers
harmless from and against, any costs incurred by Buyers as a result of Sellers’
failure to do so. Nothing in this Section 1.8(a) shall be deemed a waiver by the
Buyers of their right to have received on or before the Closing an effective
assignment of all of the Assets nor shall this Section 1.8(a) be deemed to
constitute an agreement to exclude from the Assets any assets described under
Section 1.1.
 
-9-

--------------------------------------------------------------------------------


 
(b)  The Buyers shall (i) perform and fully pay and discharge all debts,
obligations and liabilities in a timely manner with respect to any rights
provided to the Buyers pursuant to Section 1.8(a) hereof and (ii) in accordance
with Section 8.2 hereof, indemnify the Seller Indemnified Parties for any and
all liabilities, costs or expenses arising from or in connection with the
Buyers’ failure to perform or discharge all debts, obligations and liabilities,
as applicable, under any rights so transferred to the Buyers pursuant to Section
1.8(a) hereof.
 
SECTION 1.9.  Certain Apportionments.
 
For purposes of determining the liability of the Sellers for Taxes with respect
to the Business under Section 1.4(b)(i) hereof, the following rules of
apportionment shall apply: (i) real and personal property Taxes with respect to
the Assets for the taxable period which includes the Closing Date shall be
prorated between the Sellers and the Buyers, with such Taxes being borne by the
Sellers based on the ratio of the number of days in the relevant period prior to
the Closing Date to the total number of days in the actual taxable period with
respect to which such Taxes are assessed, irrespective of when such Taxes are
due, become a lien or are assessed, and such Taxes being borne by the Buyers
based on the ratio of the number of days in the relevant period from and after
the Closing Date to the total number of days in the actual taxable period with
respect to which such Taxes are assessed, irrespective of when such Taxes are
due, become a lien or are assessed; (ii) sales and use Taxes shall be deemed to
accrue as property is purchased, sold, used, or transferred; and (iii) all other
Taxes shall accrue in accordance with GAAP, except for Income Taxes, which shall
accrue by way of a closing of Books and Records, as though the relevant taxable
period ended on the Closing Date in accordance with Income Tax principles.
 
ARTICLE II
 
REPRESENTATIONS AND WARRANTIES OF THE SELLERS
 
Except as specifically set forth in the disclosure schedules which have been
delivered by the Sellers to the Buyers prior to the execution of this Agreement
(the “Seller Disclosure Schedules”), the Sellers hereby jointly and severally
represent and warrant to the Buyers as of the date hereof and as of the Closing
Date as follows:
 
-10-

--------------------------------------------------------------------------------


 
SECTION 2.1.  Corporate Existence, Power and Qualification.
 
Each of the Sellers is a corporation duly organized, validly existing and, where
applicable, in good standing under the laws of their respective jurisdictions of
organization and have all corporate power and authority necessary to carry on
its business (including its portion of the Business), to own or lease and
operate the properties included in the Assets as and in the places where such
business is conducted and such properties are owned, leased or operated, and to
consummate the transactions contemplated hereby. Each Seller is duly qualified
or licensed to do business and is in good standing in each of the jurisdictions
in which the operation of its portion of the Business or the character of the
properties owned, leased or operated by it in connection with the Business makes
such qualification or licensing necessary, except where the failure to be so
qualified or licensed to do business would not, individually or in the
aggregate, have a Business Material Adverse Effect.
 
SECTION 2.2.  Authorization.
 
The execution, delivery and performance by the Sellers of this Agreement and the
consummation by the Sellers of the transactions contemplated hereby are within
each Seller’s corporate powers and have been duly authorized by all necessary
corporate action on the part of each Seller. This Agreement constitutes, and
each other agreement executed and delivered or to be executed and delivered by
any of the Sellers pursuant to this Agreement will, upon such execution and
delivery, constitute, a legal, valid and binding obligation of such Seller
enforceable against such Seller in accordance with its terms, subject to the
effects of bankruptcy, insolvency, fraudulent conveyance, liquidation,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, and general equitable principles (whether
considered in a proceeding in equity or at law).
 
SECTION 2.3.  Consents.
 
Except as set forth on Schedule 2.3 and except as required under the competition
or investment, foreign exchange control or other applicable laws of any non-U.S.
jurisdiction, no material consent, approval, license, permit, order or
authorization (each, a “Consent”) of, or registration, declaration or filing
(each, a “Filing”) with, any Governmental Entity which has not been obtained or
made by the Sellers is required for or in connection with the execution and
delivery of this Agreement by the Sellers or the consummation by the Sellers of
the transactions contemplated hereby.
 
SECTION 2.4.  Noncontravention.
 
The execution, delivery and performance of this Agreement by the Sellers do not,
and the consummation by the Sellers of the transactions contemplated hereby will
not, (i) violate any provision of the organizational documents of the Sellers or
the Company, (ii) subject to obtaining or making the Consents and/or Filings
referred to in Section 2.3 hereof, conflict with or violate in any material
respect any applicable Law or order of any Governmental Entity currently in
effect with respect to the Business, (iii) violate in any material respect any
provision of, require any third party consents under, or give rise to a right or
claim of termination, amendment, modification, vesting acceleration or
cancellation or any right or obligation or loss of any material benefit under,
any Material Contract of the Company or the Sellers with respect to the
Business, or (iv) result in the imposition of any lien upon, or the creation of
a security interest in, the Shares or the Assets pursuant to, any mortgage,
lease, franchise, license, permit, agreement, instrument, Law, order,
arbitration award, judgment or decree to which the Sellers or the Company are a
party or by which the Sellers or the Company are bound.
 
-11-

--------------------------------------------------------------------------------


 
SECTION 2.5.  Organization and Standing of the Company.
 
The Company (a) is a corporation validly existing and, where applicable, in good
standing under the laws of its jurisdiction of organization, has the corporate
power and authority, and possesses all governmental franchises, licenses,
permits, authorizations and approvals necessary to enable it to own, lease or
otherwise hold its properties and assets and to carry on its business as
presently conducted, except such power, authority, franchises, licenses,
permits, authorizations and approvals the absence of which would not,
individually or in the aggregate, have a Business Material Adverse Effect, and
(b) where applicable, is duly qualified and in good standing to do business as a
foreign corporation in each jurisdiction in which the conduct or nature of its
business or the ownership, leasing or holding of its properties makes such
qualification or good standing necessary, except where the failure to be so
qualified or in good standing would not, individually or in the aggregate, have
a Business Material Adverse Effect.
 
SECTION 2.6.  Capitalization of the Company.
 
The registered capital of the Company has been fully paid in and capital
verification reports have been issued by a qualified PRC accounting firm that
certifies that the capital contributions have been made.
 
SECTION 2.7.  Brokers and Intermediaries.
 
The Sellers have not employed any broker, finder, advisor or intermediary in
connection with the transactions contemplated hereby who would be entitled to a
broker’s, finder’s, adviser’s, intermediary’s or similar fee or commission in
connection therewith or upon the consummation thereof from the Company.
 
SECTION 2.8.  Financial Statements.
 
(a)  Schedule 2.8(a) contains are the following financial statements: (i) the
unaudited combined balance sheet of the Business as at December 31, 2004, (ii)
the unaudited combined statement of operations of the Business for the period
December 31, 2004 (the financial statements referenced in clauses (i) and (ii)
collectively, the “Annual Financial Statements”), and the unaudited combined
balance sheet and statement of operations of the Business as at September 30,
2005 and for the nine months then ended (the “Interim Financial Statements”).
The Annual Financial Statements and Interim Financial Statements are
collectively referred to herein as the “Financial Statements.”
 
(b)  The Financial Statements are complete and correct in all material respects
and have been prepared in accordance with GAAP consistently applied throughout
the periods presented, with the material exceptions thereto identified in
Schedule 2.8(b), throughout the periods covered thereby, and fairly present, in
all material respects, the financial condition and results of operations of the
Business, as of and for the periods to which they relate.
 
-12-

--------------------------------------------------------------------------------


 
(c)  Other than the Excluded Assets and Retained Liabilities, the balance sheets
included in the Financial Statements do not include any material assets or
liabilities not intended to constitute a part of the Business or the Assets
after giving effect to the transactions contemplated hereby. The statements of
operations included in the Financial Statements do not reflect the operations of
any entity or business not intended to constitute a part of the Business after
giving effect to all such transactions, and reflect all costs that historically
have been incurred by the Business including costs related to the Excluded
Assets and Retained Liabilities.
 
SECTION 2.9.  [Reserved].
 
SECTION 2.10.  Title to and Sufficiency of Assets.
 
Except as disclosed in Schedule 2.10, the Sellers have good title to all the
Assets and the Shares free and clear of any and all Encumbrance other than
Permitted Encumbrances. The Assets, together with the services and arrangements
described in Section 5.14 and the assets of the Company, comprise all material
assets and services required for the continued conduct of the Business by the
Buyer as now being conducted by the Sellers. The Assets and the assets of the
Company, taken as a whole, constitute all the properties and assets relating to
or used or held for use primarily in connection with the Business during the
past twelve months (except Inventory sold, cash disposed of, accounts receivable
collected, prepaid expenses realized, contracts fully performed, properties or
assets replaced by equivalent or superior properties or assets, in each case in
the ordinary course of business, and the Excluded Assets). Except for Excluded
Assets, there are no assets or properties used primarily in the operation of the
Business and owned by any Person other than the Sellers or the Company, except
for assets or properties that will be leased or licensed to the Buyers under
valid, current leases or license arrangements, or assets or properties of
customers or suppliers of the Business held temporarily by the Sellers in the
course of performance of agreements with such customers or suppliers. The
Assets, and the assets of the Company, are in all material respects adequate for
the purposes for which such assets are currently used or are held for use, and
are in reasonably good repair and operating condition (subject to normal wear
and tear) and, to the Knowledge of the Sellers, there are no facts or conditions
affecting the Assets, or the assets of the Company, which could, individually or
in the aggregate, interfere in any material respect with the use, occupancy or
operation thereof as currently used, occupied or operated, or their adequacy for
such use.
 
SECTION 2.11.  Litigation.
 
Except as set forth on Schedule 2.11, there is no action, claim, demand, suit,
proceeding, arbitration, grievance, citation, summons, subpoena, inquiry or
investigation of any nature, civil, criminal, regulatory or otherwise, in law or
in equity, pending, or to the Knowledge of Sellers threatened, against or
relating to any Seller or the Company in connection with the Assets or the
Business or against or relating to the transactions contemplated by this
Agreement.
 
SECTION 2.12.  Compliance with Applicable Laws.
 
-13-

--------------------------------------------------------------------------------


 
(a)  The Business is, to the Knowledge of the Sellers, being conducted in
compliance in all material respects with all applicable Laws of all Governmental
Entities having jurisdiction over the Company or the Sellers with respect to the
Business, except as would not have a Business Material Adverse Effect.
 
(b)  The Sellers or the Company, as the case may be, have duly obtained all
material permits, concessions, grants, franchises, licenses and other
governmental authorizations and approvals (collectively, “Permits”) necessary
for the conduct of the Business, except for such Permits which, if not obtained,
would not have a Business Material Adverse Effect. Each Permit is in full force
and effect, and there are no proceedings pending or, to the Knowledge of the
Sellers, threatened which would result in the revocation, cancellation,
suspension or modification of any Permit.
 
(c)  Notwithstanding the foregoing, all representations with respect to (i) Laws
applicable to Business Employees are made solely and exclusively in Sections
2.21 and 2.22 hereof, (ii) Taxes are made solely and exclusively in Section 2.26
hereof and (iii) Environmental Laws are made solely and exclusively in Section
2.28 hereof.
 
SECTION 2.13.  Material Contracts.
 
(a)  Sellers have delivered or made available to Buyers for their inspection and
copying complete and correct copies of all material written agreements,
contracts, commitments and other instruments and arrangements (or written
descriptions of any oral agreements, contracts, and commitments of the types
described below (x) by which the Company or any of the Assets are bound or to
which the Company or any of the Assets are subject, or (y) to which any Seller
is a party or by which it is bound and relating primarily to the Business or the
Assets (the “Material Contracts”);
 

(i)  
leases, licenses, permits, insurance policies exclusively relating to the
Business or the Assets;

 

(ii)  
licenses, licensing arrangements and other contracts providing in whole or in
part for the use of, or limiting the use of, any Intellectual Property, other
than licenses for mass market software with a suggested retail per copy license
fee of $500 or less;

 

(iii)  
joint venture, partnership and similar contracts involving a sharing of profits,
losses, costs or liabilities (including but not limited to joint research and
development and joint marketing contracts);

 

(iv)  
as of the date specified on Schedule 2.13(a)(iv), orders and other contracts for
the purchase or sale of materials, supplies, products or services, each of which
involves aggregate payments in excess of $150,000;

 

(v)  
other contracts with respect to which the aggregate amount that could reasonably
be expected to be paid or received by the Business in the future exceeds
$150,000;

 
-14-

--------------------------------------------------------------------------------


 

(vi)  
sales agency, manufacturer’s representative, marketing or distributorship
agreements;

 

(vii)  
contracts or agreements affecting the ownership of, leasing of, title to, use of
or any leasehold or other interest in personal property, except personal
property leases and installment and conditional sales agreements having a value
per item or aggregate payments of less than $50,000 and with a term of less than
one year;

 

(viii)  
contracts or agreements containing covenants that in any way purport to restrict
the Company’s business activity or limit the freedom of the Company to engage in
any line of business or to compete with any Person; or

 

(ix)  
any other contracts, agreements or commitments that are material to the
Business.

 
(b)  All Material Contracts are in full force and effect and enforceable against
each party thereto. There does not exist under any Material Contract any event
of default or event or condition that, after notice or lapse of time or both,
would constitute a violation, breach or event of default thereunder on the part
of any Seller or, to the Knowledge of any Seller, any other party thereto except
as set forth in Schedule 2.13(b) and except for such events or conditions that,
individually and in the aggregate, (i) have not had or resulted in, and will not
have or result in, a Business Material Adverse Effect and (ii) have not and will
not materially impair the ability of any Seller to perform their respective
obligations under this Agreement, the LESC Equity Purchase Agreement and under
the other Ancillary Agreements. Except as set forth in Schedule 2.13(b) and
except as would not have a Business Material Adverse Effect, to the Knowledge of
Sellers, (i) no consent of any third party is required under any Material
Contract as a result of or in connection with, and (ii) the enforceability of
any Material Contract will not be affected in any manner by, the execution,
delivery and performance of this Agreement or any other Ancillary Agreements or
the consummation of the transactions contemplated thereby.
 
SECTION 2.14.  Absence of Certain Changes and Events.
 
Except as set forth in Schedule 2.14, since the date of the Interim Financial
Statements, the Sellers have conducted the Business only in the ordinary course
consistent with prior practice and have not on behalf of, in connection with, or
relating to the Business or the Assets:
 
(a)  suffered any Business Material Adverse Effect;
 
(b)  incurred any obligation or liability, absolute, accrued, contingent or
otherwise, whether due or to become due, except current liabilities for trade or
business obligations incurred in connection with the purchase of goods or
services in the ordinary course of business consistent with prior practice, none
of which liabilities, in any case or in the aggregate, could have a Business
Material Adverse Effect;
 
-15-

--------------------------------------------------------------------------------


 
(c)  discharged or satisfied any Encumbrance other than those then required to
be discharged or satisfied, or paid any obligation or liability, absolute,
accrued, contingent or otherwise, whether due or to become due, other than
current liabilities shown on the Interim Financial Statements and current
liabilities incurred since the date thereof in the ordinary course of business
consistent with prior practice;
 
(d)  assigned, mortgaged, pledged or otherwise subjected to Encumbrance, any
property, business or assets, tangible or intangible, held in connection with
the Business or the Assets;
 
(e)  sold, transferred, leased to others or otherwise disposed of any of the
Assets, except for inventory sold in the ordinary course of business, or
forgiven, canceled or compromised any debt or claim, or waived or released any
right of substantial value;
 
(f)  suffered any damage, destruction or loss (whether or not covered by
insurance) which, in any case or in the aggregate, has had a Business Material
Adverse Effect;
 
(g)  transferred or granted any rights or licenses under, or entered into any
settlement regarding the breach or infringement of, any Intellectual Property,
or modified any existing rights with respect thereto;
 
(h)  made any change in the rate of compensation, commission, bonus or other
direct or indirect remuneration payable, or paid or agreed or orally promised to
pay, conditionally or otherwise, any bonus, incentive, retention or other
compensation, retirement, welfare, fringe or severance benefit or vacation pay,
to or in respect of any officer, employee, salesman, distributor or agent of the
Company, or of any officer, employee, salesman, distributor or agent of the
Sellers whose activities relate primarily to the Business, except for increases
in the ordinary course of business consistent with prior practice;
 
(i)  encountered any labor union organizing activity, had any actual or
threatened employee strikes, work stoppages, slowdowns or lockouts, or had any
material change in its relations with its employees, agents, customers or
suppliers;
 
(j)  failed to replenish the inventories and supplies of the Business in a
normal and customary manner consistent with prior practice, or made any purchase
commitment in excess of the normal, ordinary and usual requirements of the
Business or at any price in excess of the then current market price or upon
terms and conditions inconsistent with prior practice, or made any change in
selling, pricing, advertising or personnel practices inconsistent with prior
practice;
 
(k)  made any capital expenditures or capital additions or improvements in that
would cause total capital expenditures of the Business to exceed amounts
budgeted for in the 2005 Budget attached hereto as Exhibit H by more than 120%;
 
(l)  instituted, settled or agreed to settle any litigation, action or
proceeding before any court or governmental body relating to the Business or the
Assets other than in the ordinary course of business consistent with past
practices, but not in any case involving amounts in excess of $25,000;
 
-16-

--------------------------------------------------------------------------------


 
(m)  (i) entered into, terminated, or received notice of termination of any
contract or commitment, including without limitation, any license,
distributorship, dealer, sales representative, joint venture or similar
arrangement, other than in the ordinary course of business, (ii) breached any
contract or commitment or (iii) paid or agreed to pay any legal, accounting,
brokerage, finder’s fee, Taxes or other expenses in connection with, or incurred
any severance pay obligations by reason of, this Agreement or the transactions
contemplated hereby;
 
(n)  made any material changes in policies or practices relating to selling
practices, returns, discounts or other terms of sale or accounting therefor or
in policies of employment;
 
(o)  made any prepayment of any accounts payable, delayed payment of any trade
payables or other obligations other than in the ordinary course of business
consistent with past practice, or made any other cash payments other than in the
ordinary course of business;
 
(p)  failed to maintain all of the tangible Assets and all other tangible
properties and assets owned, leased, occupied, operated or used in connection
with the Business in good repair, working order and operating condition subject
only to ordinary wear and tear;
 
(q)  modified any existing Material Contract or entered into (i) any agreement,
commitment or other transaction, other than agreements entered into in the
ordinary course of business consistent with prior practice and involving an
expenditure of less than $150,000 in the aggregate, or (ii) any agreement or
commitment that, pursuant to its terms, is cancelable without penalty on less
than 30 days’ notice; and
 
(r)  made any material change in any respect in its accounting methods or
practices, policies or principles.
 
SECTION 2.15.  Inventories. 
 
As of the date specified on Schedule 2.15, all Inventories are of good, usable
and merchantable quality in all material respects and, except as set forth on
Schedule 2.15, do not include obsolete or discontinued items. Except as set
forth on Schedule 2.15, (a) all Inventories are of such quality as to meet the
quality control standards of Sellers and any applicable governmental quality
control standards, (b) all Inventories that are finished goods are saleable as
current inventories at the current prices thereof in the ordinary course of
business, and (c) all Inventories are recorded on the books of the Business at
the lower of cost or market value determined in accordance with GAAP.
 
SECTION 2.16.  Customers and Suppliers.
 
(a)  Except as disclosed on Schedule 2.16, no Seller has Knowledge that any of
the customers of the Business identified on the Estimated 2006 Sales Forecast by
Customers attached hereto as Exhibit I has ceased, or will cease (during 2006)
to purchase the products, goods or services of the Business.
 
-17-

--------------------------------------------------------------------------------


 
(b)  Except as disclosed on Schedule 2.16, no Seller has Knowledge that there
has been or will be (during 2006) a reduction by greater than 10% of the
aggregate “Total ITD-AO Customers 2006 Sales Forecast” figures shown in Exhibit
I.
 
(c)  To the Knowledge of Sellers, there has not been any material adverse change
in the price of the raw materials, supplies, merchandise or other goods or
services purchased by the Business from its principal suppliers, or that any
such supplier will not sell raw materials, supplies, merchandise and other goods
to the Buyers at any time after the Closing Date on terms and conditions similar
to those used in its current sales to the Business, subject to general and
customary price increases.
 
SECTION 2.17.  Products.
 
(a)  Buyers have been furnished with complete and correct copies of the standard
terms and conditions of sale for each of the products or services of the
Business (including if applicable guaranty, warranty and indemnity provisions).
Except as required by Law, as contained in a Material Contract, or as set forth
on Schedule 2.17(a), no product manufactured, sold, or delivered by, or service
rendered by or on behalf of, the Business is subject to any guaranty, warranty
or other indemnity, express or implied, beyond such standard terms and
conditions.
 
(b)  Except as set forth on Schedule 2.17(b), no Seller nor the Company has
entered into, or offered to enter into, any material agreement, contract
commitment or other arrangement (whether written or oral) pursuant to which any
of them is or will be obligated to make any rebates, discounts, promotional
allowances or similar payments or arrangements to any customer of the Business.
All such obligations are reflected in the Financial Statements or have been
incurred after the date thereof in the ordinary course of business.
 
SECTION 2.18.  Receivables.
 
All of the Sellers’ and Company’s receivables (including accounts receivable,
loans receivable and advances) which have arisen in connection with the Business
and which are reflected in the Financial Statements, and all such receivables
which will have arisen since the Interim Financial Statement date, represent
valid obligations arising from sales actually made or services actually
performed in the ordinary course of business. Sellers have no Knowledge of any
facts or circumstances generally (other than general economic conditions) which
would result in any material increase in the uncollectability of such
receivables as a class in excess of the reserves therefor set forth on the
Interim Financial Statements. Sellers have delivered to or made available for
inspection by Buyers an aged listing of receivables, which will be updated on
the Closing Date as of a date within five (5) Business Days preceding the
Closing Date.
 
SECTION 2.19.  Books and Records.
 
The books of account and other financial records of the Company, and of Sellers
(insofar as they relate to or affect the Business and the Assets), are complete
and correct and represent actual, bona fide transactions and have been
maintained in accordance with sound business practices, including the
maintenance of an adequate system of internal controls. The minute books of the
Company have been made available to Buyers for inspection and copying and are
substantially complete and correct in all material respects.
 
-18-

--------------------------------------------------------------------------------


 
SECTION 2.20.  [Reserved.]
 
SECTION 2.21.  U.S. Benefit Plans.
 
Subject to applicable Laws (including, without limitation, all applicable data
protection Laws), Schedule 2.21 lists each “U.S. employee benefit plan” (within
the meaning of ERISA section 3(3), including, without limitation, multiemployer
plans within the meaning of ERISA section 3(37)) and all material severance,
employment, change-in-control, fringe benefit, bonus, incentive, deferred
compensation and all other material employee benefit plans, agreements,
programs, policies or other arrangements, whether or not subject to ERISA,
whether oral or written under which any U.S. Business Employee or former U.S.
Business Employee has any present or future right to compensation or employee
benefits and pursuant to which the Business could have any material liability
(“U.S. Benefit Plans”). Sellers acknowledge that the scope of the
representations and warranties contained in this Section 2.21 have been limited
as a result of the inclusion of liabilities under any U.S. Benefit Plan as
Retained Liabilities, and Sellers’ indemnification of the Buyer Indemnified
Parties from and against any Losses resulting therefrom pursuant to Section 8.2
(it being acknowledged and agreed by the Parties that the foregoing in no way
increases any remedies of Buyers or any liabilities Sellers (including without
limitation any closing conditions or indemnification) with respect to the
transactions contemplated hereby).
 
SECTION 2.22.  Non U.S. Benefit Plans
 
Subject to applicable Laws (including, without limitation, all applicable data
protection Laws), Schedule 2.22 lists each material non-U. S. employee benefit
plan and all material severance, employment, change-in-control, fringe benefit,
bonus, incentive, deferred compensation and all other material employee benefit
plans, agreements, programs, policies or other arrangements, whether oral or
written under which any U.K. Business Employee, China Business Employee or
former U.K. Business Employee or China Business Employee has any present or
future right to compensation or employee benefits or pursuant to which the
Business could have any material liability (“Non U.S. Benefit Plans”). Copies of
any summary plan description concerning the extent of the benefits provided
under any Non U.S. Benefit Plan have been furnished or made available to the
Buyers.
 
SECTION 2.23.  Labor and Employment Matters.
 
With respect to the Business Employees, no Seller nor the Company is a party to,
or bound by, any collective bargaining agreement, shop floor agreement contract
or other agreement or understanding with a labor union or labor organization.
Except as would not have a Business Material Adverse Effect, (i) no proceeding
regarding a unfair labor practice or requiring the Company or the Sellers with
respect to the Business to bargain with any labor organization as to wages or
conditions of employment involving the Business has been commenced nor is any
such proceeding, to the Knowledge of the Sellers, threatened; (ii) there is no
strike, work stoppage, or lockout involving the Business pending or, to the
Knowledge of the Sellers, threatened (other than broad actions that are not
targeted solely at any company); and (iii) no representation question exists or
has been raised respecting any of the Business Employees within the past
eighteen months nor, to the Knowledge of the Sellers, are there any campaigns
being conducted to solicit cards from Business Employees to authorize
representation by any labor organization. The Company and the Sellers with
respect to the Business are in compliance, in all material respects, with their
obligations pursuant to all material notification and bargaining obligations
arising under any collective bargaining agreement, or statute or otherwise.
Except as would not, individually or in the aggregate, have a Business Material
Adverse Effect, the Company and the Sellers with respect to the Business are (i)
in compliance with all applicable federal, state and local Laws (domestic and
foreign) respecting employment, employment practices, labor, terms and
conditions of employment and wages and hours, in each case, with respect to the
Business Employees; (ii) have withheld all amounts required by Law or by
agreement to be withheld from wages, salaries and other payments to the Business
Employees; and (iii) are not liable for any arrears of wages or any Taxes or any
penalty for failure to comply with any of the foregoing.
 
-19-

--------------------------------------------------------------------------------


 
SECTION 2.24.  Insurance.
 
The Sellers or the Company maintain Insurance Policies and bonds in such amounts
and against such liabilities and hazards with respect to the Business as are
consistent with industry practice. All such Insurance Policies and bonds are, to
the Knowledge of the Sellers, valid and enforceable and in full force and effect
(except as the enforceability of any such Insurance Policy may be limited by the
insurer’s bankruptcy, insolvency, liquidation, moratorium and other similar Laws
relating to or affecting creditors’ rights generally or by general equitable
principles), all premiums owing in respect thereof have been timely paid, and,
as of the date hereof, neither the Sellers nor the Company have received any
written notice of any material premium increase or cancellation with respect to
any such Insurance Policies or bonds. Except for any matters which would not,
individually or in the aggregate, have a Business Material Adverse Effect, there
are no claims pending as to which the insurer has denied liability or is
reserving its rights, and all claims have been timely and properly filed.
 
SECTION 2.25.  Intellectual Property.
 
(a)  To the Knowledge of the Sellers, the Sellers or the Company collectively
have right, title and interest in, or a license or similar right or
authorization to use, all Intellectual Property primarily used in connection
with the Business or necessary for the operation of the Business as of the date
hereof (“Business Intellectual Property”), except where the absence of such
rights, title and interest would not, individually or in the aggregate, have a
Business Material Adverse Effect.
 
(b)  No default has occurred under any license or other agreement with a third
party providing the Company or the Sellers permission to use Business
Intellectual Property, nor does any such license or agreement contain any change
in control or other terms or conditions that will become applicable or
inapplicable as a result of the consummation of the transactions contemplated by
this Agreement. Immediately after the Closing, Buyers will own or will have a
right to use all Business Intellectual Property, free from any Encumbrances
(other than Permitted Encumbrances) and on the same terms and conditions as in
effect prior to the Closing.
 
-20-

--------------------------------------------------------------------------------


 
(c)  No written claim or demand of any Person has been made nor is there any
proceeding that is pending, or to the Knowledge of the Sellers or the Company,
threatened, which (i) challenges the rights of the Company or the Sellers in
respect of any Business Intellectual Property, or (ii) asserts that the Company
or any Seller is infringing or otherwise in conflict with, or is required to pay
any royalty, license fee, charge or other amount with regard to, any third party
Intellectual Property.
 
SECTION 2.26.  Taxes and Tax Matters.
 
(a)  All Business Tax Returns required to be filed by the Sellers or the Company
have been duly and timely filed (taking into account applicable extensions) and
all such Business Tax Returns are true, correct and complete. All Taxes with
respect to the Business which are due or claimed to be due by any Taxing
authority (without regard to whether or not such Taxes are shown as due on any
Business Tax Returns) have been paid or adequate reserves (in conformity with
GAAP consistently applied) have been established in the Financial Statements for
the payment of such Taxes.
 
(b)  There is no action, suit, proceeding, audit, investigation or claim pending
or, to the Knowledge of the Sellers, threatened in respect of any Taxes relating
to the Business for which a Seller or a Company is or may become liable, nor has
any deficiency or claim for any such Taxes been proposed, asserted or, to the
Knowledge of the Sellers, threatened.
 
(c)  None of the Sellers nor the Company are subject to a contract or agreement
relating to the sharing, allocation or payment of, or indemnity for, Taxes
relating to the Business (other than a contract the only parties to which are
the Sellers).
 
(d)  The Sellers have complied in all material respects with all rules and
regulations relating to the withholding of Taxes relating to the Business.
 
SECTION 2.27.  [Reserved]
 
SECTION 2.28.  Environmental Matters.
 
(a)  All Permits required by applicable Environmental Laws have been obtained
with respect to the operation of the Business at Sellers’ Springfield, Missouri
facility (the “Springfield Facility”), except for such Permits, which if not
obtained, would not have a Business Material Adverse Effect. All such Permits
with respect to the operation of the Business at the Springfield Facility are
listed on Schedule 2.28(a).
 
(b)  The Company currently holds all Permits required by applicable
Environmental Laws, except for such Permits which, if not obtained, would not
have a Business Material Adverse Effect. All such Permits with respect to the
operation of the Company are listed on Schedule 2.28(b). To the knowledge of the
Sellers, the Company is in compliance in all material respects with (i) all such
Permits, and (ii) all applicable Environmental Laws pertaining to its operations
or any real property that is the subject of any Lease, except as would not have
a Business Material Adverse Effect.
 
-21-

--------------------------------------------------------------------------------


 
(c)  The Sellers have disclosed or made available to the Buyers all material
information, as is set forth on Schedule 2.28(a), related to violations of the
Permits referenced in Section 2.28(a) above, the type and quantity of hazardous
waste generated, and site remedial investigation activities conducted by the
Sellers in connection with the operation of the Business at the Springfield
Facility, except as would not have a Business Material Adverse Effect.
 
(d)  Except as provided for in Schedule 2.28(a) or except as would not have a
Material Business Material Adverse Effect, with respect to the operations of the
Company there are no pending or, to the Knowledge of the Sellers, threatened
claims, notices (including, without limitation, notices that the Company or the
Sellers are or may be a potentially responsible person or otherwise liable in
connection with any waste disposal site containing Hazardous Materials or other
location allegedly used for the disposal of Hazardous Materials), suits,
hearings, proceedings or liens with respect to Environmental Laws or Hazardous
Materials.
 
(e)  Sellers acknowledge that the scope of the representations and warranties
contained in this Section 2.28 have been limited as a result of the inclusion of
Environmental Losses as Retained Liabilities, and Sellers’ indemnification of
the Buyer Indemnified Parties from and against such Environmental Losses
pursuant to Section 8.2 (it being acknowledged and agreed by the Parties that
the foregoing in no way increases any remedies of Buyers or any liabilities of
Sellers (including without limitation any closing conditions or indemnification)
with respect to the transactions contemplated hereby).
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
OF THE BUYERS
 
The Buyers hereby represent and warrant to the Sellers as follows:
 
SECTION 3.1.  Corporate Existence and Power.
 
Each of the Buyers is a corporation duly organized, validly existing and in good
standing under the law of the jurisdiction of its organization and has all
corporate power necessary to consummate the transactions contemplated hereby.
 
SECTION 3.2.  Authorization.
 
The execution, delivery and performance by the Buyers of this Agreement and
consummation by the Buyers of the transactions contemplated hereby are within
the Buyers’ corporate powers and have been duly authorized by all necessary
corporate action on the part of the Buyers. This Agreement constitutes, and each
other agreement executed and delivered or to be executed and delivered by the
Buyers pursuant to this Agreement will, upon such execution and delivery,
constitute, a legal, valid and binding obligation of the Buyers enforceable
against the Buyers in accordance with its terms, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, liquidation, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally and general equitable principles (whether considered in a proceeding
in equity or at law).
 
-22-

--------------------------------------------------------------------------------


 
SECTION 3.3.  Consents.
 
Except as may be required under the International Trade in Arms Regulations, 22
CFR §122.1, no material Consent or Filing with any Governmental Entity which has
not been obtained or made by the Buyers is required for or in connection with
the execution and delivery of this Agreement by the Buyers or the consummation
by the Buyers of the transactions contemplated hereby.
 
SECTION 3.4.  Noncontravention.
 
The execution, delivery and performance of this Agreement by the Buyers do not,
and the consummation by the Buyers of the transactions contemplated hereby will
not, (i) violate any provision of the organizational documents of the Buyers,
(ii) conflict with or violate any applicable Law or order of any Governmental
Entity currently in effect with respect to the Buyers, or (iii) to the Knowledge
of the Buyers, violate in any material respect any provision of, require any
third party consents under or result in the termination of any material
obligation of the Buyers, except in the case of clauses (ii) and (iii) above,
for any deviations which would not reasonably be expected to prevent or delay
the consummation of the transactions contemplated hereby.
 
SECTION 3.5.  Litigation.
 
There are no actions, suits, claims, arbitrations, proceedings or investigations
pending or, to the Knowledge of the Buyers, threatened against the Buyers or the
transactions contemplated hereby, at law or in equity, or before or by any
court, arbitrator or Governmental Entity, domestic or foreign, except for
actions, claims, arbitrations, proceedings or investigations that would not
reasonably be expected to prevent or delay the consummation of the transactions
contemplated hereby. The Buyers are not (i) operating under or subject to any
order, award, writ, injunction, decree or judgment of any court, arbitrator or
Governmental Entity or (ii) in default with respect to any order, award, writ,
injunction, decree or judgment of any court, arbitrator or Governmental Entity,
except for orders, awards, writs, injunctions, decrees, judgments or defaults
that would not reasonably be expected to prevent or delay the consummation of
the transactions contemplated hereby.
 
SECTION 3.6.  Funds.
 
(a)  The Buyers have available, and will have available on the Closing Date,
funds sufficient to pay the Purchase Price and to pay or otherwise discharge the
Assumed Liabilities.
 
(b)  The Buyers shall not finance their acquisition of the Shares through the
use of any financing mechanism which would give rise to any “financial
assistance” prohibitions in the jurisdictions in which the Company is organized.
 
SECTION 3.7.  Brokers and Intermediaries.
 
The Buyers have not employed any broker, finder, advisor or intermediary in
connection with the transactions contemplated hereby who would be entitled to a
broker’s, finder’s, adviser’s, intermediary’s or similar fee or commission in
the connection therewith or upon consummation thereof.
 
-23-

--------------------------------------------------------------------------------


 
SECTION 3.8.  Investment Intent.
 
Simclar Interconnect Technologies Limited is acquiring the Shares for its own
account for investment, without a view to resale or distribution thereof in
violation of U.S. federal or state or non-U.S. securities laws and with no
present intention of distributing or reselling any part thereof. The Buyers will
not so distribute or resell any of the Shares in violation of any such law.
 
SECTION 3.9.  Investigation.
 
The Buyers are knowledgeable about the industry in which the Business operates
and is experienced in the acquisition and management of businesses. The Buyers
have been afforded reasonable access to the Books and Records, facilities and
personnel of the Business for purposes of conducting a due diligence
investigation of the Business. The Buyers have conducted a reasonable due
diligence investigation of the Business and has received answers to all
inquiries it has made with respect to the Business.
 
SECTION 3.10.  No Inducement or Reliance; Independent Assessment.
 
(a)  The Buyers have not been induced by and has not relied upon any
representations, warranties or statements, whether express or implied, made by
the Sellers (or their Affiliates, officers, directors, employees, agents or
representatives) that are not expressly set forth herein (including the Seller
Disclosure Schedules), whether or not any such representations, warranties or
statements were made in writing or orally.
 
(b)  The Buyers acknowledge that none of the Sellers (or their Affiliates,
officers, directors, employees, agents or representatives) makes, will make or
has made any representation or warranty, express or implied, as to the prospects
of the Business or its profitability for the Buyers, or with respect to any
forecasts, projections or business plans made available to the Buyers in
connection with the Buyers’ review of the Business.
 
ARTICLE IV
 
COVENANTS RELATING TO CONDUCT OF BUSINESS
 
SECTION 4.1.  Conduct of the Business.
 
(a)  The Sellers hereby covenant and agree that, from the date hereof until the
Closing Date, unless contemplated hereby or consented to in writing by the
Buyers (which consent will not be unreasonably withheld or delayed), and subject
to actions that Sellers may take related to the employees of the Business who
Buyers are not offering to employ and therefore are not listed on Schedules 5.3
and 5.5, they will conduct the Business in the ordinary course of business in
all material respects. Without limiting the generality of the foregoing, except
as otherwise contemplated hereby, as set forth on Schedule 4.1, or as consented
to in writing by the Buyers (which consent will not be unreasonably withheld or
delayed), from the date hereof until the Closing Date, the Sellers shall not,
except to the extent compelled by applicable Law:
 
-24-

--------------------------------------------------------------------------------


 

(i)  
amend the business license, articles of association or the organizational
documents (or equivalent) of the Company (provided, that the Sellers shall be
permitted to amend such documents for the purpose of removing the “Litton” name
from the name of the Company or for the purpose of effecting the transactions
contemplated by this Agreement);

 

(ii)  
encumber, transfer or sell any equity interest of the Company to a third party;

 

(iii)  
permit the Company to (a) assume, guarantee, endorse or otherwise become liable
or responsible (whether directly, indirectly, contingently or otherwise) for the
material obligations of any Person other than in the ordinary course of
business; (b) make any capital expenditures or make any loans, advances or
capital contributions to, or investments in, any other Person (other than for
customary travel, relocation or business advances or loans to employees in each
case in the ordinary course of business) in the aggregate, in excess of $100,000
other than in the ordinary course of business; (c) acquire or agree to acquire
by merging or consolidating with, or by purchasing outside of the ordinary
course of business the assets of, or by any other manner, (A) any business or
any corporation, limited liability company, partnership, joint venture,
association or other business organization or division thereof, or (B) any
assets that would be, individually or in the aggregate, material to the
Business; or (d) divest, sell, transfer, mortgage, pledge or otherwise dispose
of, or encumber, or agree to divest, sell, transfer, mortgage, pledge or
otherwise dispose of or encumber, any assets.

 

(iv)  
divest, sell, transfer, mortgage, pledge or otherwise dispose of, or encumber,
or agree to divest, sell, transfer, mortgage, pledge or otherwise dispose of or
encumber, any assets used in the Business other than (A) transfers of assets
from one entity to any other entity that will be transferred to the Buyers at
the Closing, (C) transfers of Excluded Assets to the Sellers or their
Affiliates, without any consideration paid or payable, (D) in the ordinary
course of business and (E) Permitted Encumbrances.

 

(v)  
increase in any material respect the compensation or employee benefits of any
officers of the Company or of the Sellers who will become Transferred Employees,
other than routine increases made in the ordinary course of business;

 

(vi)  
make or rescind any express or deemed election relating to Taxes of the
Business;

 
-25-

--------------------------------------------------------------------------------


 

(vii)  
settle or compromise any material Tax liability of the Business or agree to an
extension of a statute of limitations with respect to the assessment or
determination of Taxes of the Business;

 

(viii)  
file or cause to be filed any amended material Tax Return with respect to the
Company or file or cause to be filed any material claim for refund of Taxes paid
by or on behalf of the Company;

 

(ix)  
modify or amend any Material Contract or permit the Company to enter into any
new contracts or agreements involving aggregate payments in excess of $50,000
over a twelve-month period, other than in the ordinary course of business
(provided, that the Company shall be permitted to convert certain intracompany
work orders into third party contracts on substantially similar terms);

 

(x)  
make any material change to the accounting methods, principles or practices of
the Business, except as may be required by GAAP or PRC law;

 

(xi)  
enter into any settlement agreement with respect to any material litigation or
any material claim (whether pending or threatened) relating to the Business; or

 

(xii)  
authorize, or commit or agree to take any of the foregoing actions.

 
(b)  The Sellers hereby covenant and agree that, from the date hereof until the
Closing Date, unless contemplated hereby or consented to in writing by the
Buyers, and without making any commitment on Buyers’ behalf, Sellers shall use
commercially reasonable efforts:
 

(i)  
to preserve intact the current organization of the Business, keep available the
services of its officers, employees and agents (except for dismissals and
resignations in the normal course of business and related to the employees of
the Business who Buyers are not offering to employ and therefore are not listed
on Schedules 5.3 and 5.5), and maintain its relations and good will with
suppliers, customers, landlords, creditors, employees, agents and others having
business relationships with it;

 

(ii)  
confer with Buyers prior to implementing operational decisions of a material
nature which would be reasonably likely to have an impact of more than $500,000
on the costs or sales of the Business;

 

(iii)  
to maintain the Assets in a state of repair and condition that complies with
requirements of applicable laws and is consistent with Sellers’ past practices;
and

 

(iv)  
to comply with all requirements of applicable Laws and all contractual
obligations applicable to the operations of the Business.

 
-26-

--------------------------------------------------------------------------------


 
SECTION 4.2.  Access and Information.
 
From the date hereof to the Closing Date, the Sellers shall (i) afford to the
Buyers and their officers, employees, accountants, consultants, legal counsel
and other representatives reasonable access during normal business hours,
subject to reasonable advance notice, to all of the properties, agreements,
Books and Records and personnel with respect to the Business and (ii) furnish
promptly to the Buyers all information in the Sellers’ possession concerning the
Business as the Buyers may reasonably request. Any such access or information
shall not constitute any additional representation or warranty of the Sellers
beyond those expressly set forth herein. In no event shall the Buyers, their
officers, employees, accountants, consultants, legal counsel, agents or other
representatives be permitted to conduct Phase II assessments or any other
sampling or testing of air, soil and/or surface or ground water at, on or under
any real property leased or operated by the Sellers or the Company. The Sellers
shall not be required to provide access to or to disclose information where such
access or disclosure would be prohibited or otherwise limited by any Law or
agreement.
 
ARTICLE V
 
ADDITIONAL ACTIONS
 
SECTION 5.1.  Appropriate Action; Consents; Filings.
 
(a)  Upon the terms and subject to the conditions set forth herein, from the
date hereof until the Closing Date, the Sellers and the Buyers shall use their
respective reasonable best efforts to take, or cause to be taken, all
appropriate action, and do, or cause to be done, and to assist and cooperate
with the other Parties in doing all things necessary, proper or advisable under
applicable Law or otherwise to consummate and make effective the transactions
contemplated hereby as promptly as practicable, including (i) executing and
delivering any additional instruments necessary, proper or advisable to
consummate the transactions contemplated hereby, and to carry out fully the
purposes of this Agreement, (ii) making all necessary Filings, and thereafter
making any other required submissions, with respect to the transactions
contemplated hereby required under any applicable Law and (iii) using reasonable
best efforts to obtain all Consents of any Governmental Entity or third party
necessary for the consummation of the transactions contemplated hereby,
including providing Sellers within five (5) Business Days of executing this
Agreement information that Seller will include in the application to the PRC
Authorities to approve the equity transfer of Company to Buyers (including but
not limited to the list of Buyer’s post Closing officers and directors of the
Company); and (iv) Sellers shall cooperate with Buyers regarding the preparation
of the Assets in Sellers’ Glenrothes, Scotland facility to be shipped within 14
days after the Closing to Buyers’ facility and LUK shall provide Buyers access
to the Glenrothes, Scotland facility up through the date of shipment for the
limited purpose of such preparation of Assets and shipment; provided, however,
that the Sellers shall not be required to commence any litigation or offer or
grant any accommodation (financial or otherwise) to any third party. In addition
to the foregoing, the Buyers agree to provide such security and assurances as to
financial capability, resources and creditworthiness as may be reasonably
requested by any Governmental Entity or other third party whose consent or
approval is sought in connection with the transactions contemplated hereby. The
Buyers and the Sellers shall cooperate with each other in connection with the
making of any Filings in accordance with this Section 5.1(a), including
providing copies of all such documents to the non-filing Party and its advisors
prior to filing and discussing all reasonable additions, deletions or changes
suggested in connection therewith. All fees payable to any Governmental Entity
in connection with the Filings pursuant to this Section 5.1(a) shall be paid by
the Buyers. The Sellers and the Buyers shall furnish to each other all
information required for any application or other Filing to be made pursuant to
the rules and regulations of any applicable Law in connection with the
transactions contemplated hereby.
 
-27-

--------------------------------------------------------------------------------


 
(b)  From the date hereof until the Closing Date, the Sellers and the Buyers
shall promptly notify each other in writing of any pending or, to the Knowledge
of the Sellers or the Buyers, as applicable, threatened action, proceeding or
investigation by any Governmental Entity or any other Person (i) challenging or
seeking damages in connection with the transactions contemplated hereby, or (ii)
seeking to restrain or prohibit the consummation of the transactions
contemplated hereby or otherwise limit the right of the Buyers to own or operate
all or any portion of the Business. The Sellers and the Buyers shall cooperate
with each other in defending any such action, proceeding or investigation,
including seeking to have any stay or temporary restraining order entered by any
court or other Governmental Entity vacated or reversed.
 
SECTION 5.2.  Public Announcements.
 
The initial press release regarding the transactions contemplated hereby shall
be mutually agreed upon by the Sellers and the Buyers. Neither the Buyers nor
the Sellers shall issue or make any subsequent press release or other public
statement with respect to the transactions contemplated hereby without the prior
written approval of the other Parties, except as may be required by Law or
applicable stock exchange regulation. Notwithstanding the foregoing, following
the date hereof, the Sellers and its Affiliates shall have the right to disclose
the transactions contemplated hereby in earnings releases of Northrop Grumman
Corporation or in discussion with analysts related thereto without the prior
written approval of the Buyers, provided, that such disclosure does not identify
the Buyers.
 
SECTION 5.3.  U.S. Employee Matters.
 
(a)  Prior to the Closing Date, but effective as of the Closing, the Buyers
shall make offers of employment to all of the U.S. Business Employees listed on
Schedule 5.3(a) (each such U.S. Business Employee, upon accepting an offer of
employment from the Buyers, a “U.S. Transferred Employee”). Each such offer
shall include an offer to compensate such U.S. Business Employee at a base
salary or base wages which are equal to the amount of base salary or base wages
in effect on the date of the Closing. Nothing in this Agreement shall limit the
right of Buyers to terminate the employment of any U.S. Transferred Employee
following the Closing Date.
 
(b)  Subject to Section 5.3(c) hereof, as of the first day following the Closing
Date, all U.S. Transferred Employees shall be permitted to participate in the
plans, programs and arrangements of the Buyers and their Affiliates relating to
compensation and employee benefits (each, a “Buyer Benefit Plan”) on the same
terms as similarly situated employees of the Buyers.
 
-28-

--------------------------------------------------------------------------------


 
(c)  For purposes under the Buyer Benefit Plans, each U.S. Transferred Employee
shall be credited with all years of service for which such U.S. Transferred
Employee was credited before the Closing Date under any comparable U.S. Benefit
Plans, except to the extent such credit would result in a duplication of
benefits. In addition, and without limiting the generality of the foregoing: (i)
each U.S. Transferred Employee shall (x) be immediately eligible to participate,
without any waiting time, in any and all Buyer Benefit Plans to the extent that
coverage under such Buyer Benefit Plans replaces coverage under comparable U.S.
Benefit Plans in which such U.S. Transferred Employee participated immediately
before the Closing Date , or (y) with respect to health benefits, Buyers shall
pay the cost of such U.S. Transferred Employee’s COBRA continuation coverage
until such Employee is eligible to participate in Buyers’ health plans; and (ii)
for purposes of each Buyer Benefit Plan providing medical, dental,
pharmaceutical and/or vision benefits to any U.S. Transferred Employee, the
Buyers shall cause all pre-existing condition exclusions and actively-at-work
requirements of such Buyer Benefit Plan to be waived for such U.S. Transferred
Employee and his or her covered dependents, and the Buyers shall cause any
eligible expenses incurred by such U.S. Transferred Employee and his or her
covered dependents during the portion of the plan year of the U.S. Benefit Plan
ending on the date such U.S. Transferred Employee’s participation in the
corresponding Buyer Benefit Plan begins to be taken into account under such
Buyer Benefit Plan for purposes of satisfying all deductible, coinsurance and
maximum out-of-pocket requirements applicable to such U.S. Transferred Employee
and his or her covered dependents for the applicable plan year as if such
amounts had been paid in accordance with such Buyer Benefit Plan. For purposes
of clause (ii) of the preceding sentence, the Buyers shall take all steps
necessary such that each of the applicable Buyer Benefit Plans constitutes
“another group health plan” for purposes of Treas. Reg. § 54.4980B-7 Q&A 2. The
Buyers shall execute the Sellers’ standard form of Health Plan Certification
prior to the Sellers’ delivery of information pursuant to this Section 5.3(c).
 
(d)  The Buyers shall (i) credit each of the U.S. Transferred Employees with an
amount of paid vacation and sick leave days following the Closing Date equal to
the amount of vacation time and sick leave days each such U.S. Transferred
Employee has accrued but not yet used or cashed out as of the Closing Date under
the Sellers’ vacation and sick leave policies as in effect immediately prior to
the Closing Date, and (ii) allow each of the U.S. Transferred Employees to use
such accrued vacation and sick leave days at such times as each would have been
allowed under the Sellers’ vacation and sick leave policies as in effect
immediately prior to the Closing Date, subject in all other respects to the
terms and conditions of the Buyers’ vacation and sick leave policies as in
effect from time to time.  In addition, the Buyers agree to indemnify and hold
the Sellers and their Affiliates harmless from and against any claims by any of
the U.S. Transferred Employees or by a Governmental Entity that arise solely by
reason of the Sellers not paying out accrued and unused vacation and sick leave
days to the U.S. Transferred Employees in connection with the transactions
contemplated in this Agreement and the termination of such U.S. Transferred
Employees’ employment with Sellers pursuant to such transactions.
 
(e)  Following the Closing Date, the Buyers shall, to the maximum extent
permitted by applicable Law, bear the sole liability and obligation to provide
compensation and benefits to any U.S. Transferred Employee entitled to
compensation and benefits pursuant to the Uniformed Services Employment and
Reemployment Rights Act.
 
-29-

--------------------------------------------------------------------------------


 
(f)  The Sellers shall be solely responsible for any notices required to be
given under, and otherwise comply with, the Workers Adjustment and Retraining
Notification Act (“WARN”) or similar laws or regulations of any jurisdiction
relating to any plant closing or mass layoff (or similar triggering event)
caused by the Sellers with respect to its employees on or before the Closing
Date. The Buyers shall be solely responsible for any notices required to be
given under, and otherwise comply with, WARN or similar laws or regulations of
any jurisdiction relating to any plant closing or mass layoff (or similar
triggering event) caused by the Buyers with respect to the Transferred Employees
after the Closing Date. Notwithstanding anything in this Agreement to the
contrary, the Buyers shall be solely responsible for any and all liability that
may arise under WARN or similar laws or regulations as a result of the Buyers’
failure to offer employment to all of the Business Employees.
 
SECTION 5.4.  China Employee Matters.
 
(a) From and after the Closing Date, the Buyers shall automatically inherit all
existing employees and employer obligations as stated in any labor contracts or
other employment documents, as mandated by Law. The Buyers shall, and shall
cause the Company to, continue the employment of all of the Business Employees
of the Company (each such Business Employee, a “China Business Employee”) at the
base salary or base wages, at a target cash bonus opportunity, at the same
location, and upon such other terms and conditions of employment, in each case
that are the same as were in effect immediately prior to the Closing Date.
 
(b) Immediately following the Closing Date the Buyers shall cause the Company to
provide the China Business Employees with compensation and employee benefits
that are at least the same as the compensation and employee benefits provided to
them immediately before the Closing Date and to the extent that any benefits or
compensation terms are included in or considered a part of a China Business
Employee’s labor contract, the Buyers shall obtain the China Business Employee’s
consent before making any changes in the terms of the benefits or compensation,
as required under PRC law. Nothing in this Agreement shall limit the right of
Buyers or the Company to terminate the employment of any China Business Employee
following the Closing Date to the extent permitted by such China Business
Employee’s labor contract or applicable PRC law.
 
SECTION 5.5.  U.K. Employee Matters
 
For the purposes of this Section 5.5, “Liabilities” shall mean all costs,
expenses, losses, damages, claims, proceedings, awards, fines, orders and other
liabilities (including reasonable legal and other professional fees and
expenses) whenever arising or brought.
 
(a)  LUK, Simclar Group Limited and Simclar Interconnect Technologies Limited
acknowledge that pursuant to the TUPE Regulations the contracts of employment
between LUK and the U.K. Business Employees (except in so far as such contracts
relate to any occupational pension scheme as defined in Regulation 7 of the TUPE
Regulations) will have effect from and including the Closing as if originally
made between the Buyers and the U.K. Business Employees.
 
-30-

--------------------------------------------------------------------------------


 
(b)  LUK, Simclar Group Limited and Simclar Interconnect Technologies Limited
agree that the provisions of this Section 5.5 will apply irrespective of whether
or not the TUPE Regulations apply as a matter of law.
 
(c)  All U.K. Employment Costs in respect of the period:



 
(i)
up to Closing (whether or not due for payment at that date) will be borne by the
Sellers; and

 

 
(ii)
on and after Closing will be borne by the Buyers.

 
(d)  The Sellers will keep the Buyers indemnified in full against all
Liabilities arising directly or indirectly in connection with:



 
(i)
the employment or termination of employment by the Sellers of any of the U.K.
Business Employees (whether or not terminated by notice and, if so terminated,
whenever that notice expires) up to Closing;

 

 
(ii)
any act, omission or default of the Sellers up to Closing in respect of the
employment by the Seller of the U.K. Business Employees provided that this
indemnity will not apply to the extent that the Buyers has any right of recovery
under any employer’s liability or similar insurance policy; and

 

 
(iii)
the Seller’s failure to inform or consult as required under Regulation 10 of the
TUPE Regulations except to the extent that any such Liabilities (or part
thereof) arise from any failure by the Buyers to give the Sellers the
information required from the Buyers to enable the Sellers to comply with its
obligations under the Regulations.

 
(e)  The Buyers will keep the Sellers indemnified in full against all
Liabilities arising directly or indirectly in connection with:



 
(i)
the employment of or termination of employment by the Buyers of one or any of
the U.K. Business Employees (whether or not terminated by notice and, if so
terminated, whenever that notice expires) from Closing;

 

 
(ii)
any act, omission or default of the Buyers before or after Closing in respect of
the employment by the Buyers of any of the U.K. Business Employees on or after
Closing;

 

 
(iii)
the Buyers’ failure to give the Sellers the information required from the Buyers
to enable the Sellers to comply with its obligations under the TUPE Regulations;
and

 
-31-

--------------------------------------------------------------------------------


 

 
(iv)
any actual, proposed or anticipated changes by the Buyers to the terms and
conditions of employment of the U.K. Business Employees (except in so far as the
changes relate to any occupational pension scheme as defined in Regulation 7 of
the TUPE Regulations) and any change in the identity of the employer which is or
is alleged to be to the U.K. Business Employees’ detriment.

 
(f)  Where one Party is obliged to indemnify another under this Section 5.5, the
Parties will cooperate fully with each other in relation to the Liability and no
Party is to settle a claim without the prior written consent of the indemnifying
party, such consent not to be unreasonably withheld or delayed.
 
SECTION 5.6.  Preservation of Books and Records.
 
For a period of six (6) years from the Closing Date:
 
(a)  The Buyers shall not dispose of or destroy any of the books and records
relating to the Business relating to periods prior to the Closing (the “Books
and Records”) without first offering to turn over possession thereof to the
Sellers by written notice to the Sellers at least sixty (60) days prior to the
proposed date of such disposition or destruction.
 
(b)  The Buyers shall allow the Sellers and their agents access to all Books and
Records on reasonable notice and at reasonable times at the Buyers’ principal
place of business or at any location where any Books and Records are stored, and
the Sellers shall have the right, at their own expense, to make copies of any
Books and Records; provided, however, that any such access or copying shall be
had or done in such a manner so as not to unduly interfere with the normal
conduct of the Buyers’ business.
 
(c)  The Buyers shall make available to the Sellers upon reasonable notice to
the Sellers and at reasonable times and upon written request (i) the Buyers’
personnel to assist the Sellers in locating and obtaining any Books and Records,
and (ii) any of the Buyers’ personnel whose assistance or participation is
reasonably required by the Sellers or any of their Affiliates in anticipation
of, or preparation for, existing or future litigation or other matters in which
the Sellers or any of their Affiliates are involved. The Sellers shall reimburse
the Buyers for the Buyers’ reasonable out-of-pocket third party expenses
incurred in performing the covenants contained in this Section 5.6.
 
SECTION 5.7.  Tax Matters.
 
(a)  After the Closing, the Buyers shall provide to the Sellers such information
and assistances as is reasonably requested by the Sellers for the purpose of
determining the Sellers’ (or their Affiliates’) liability for Taxes, including
the availability to the Sellers (or their Affiliates) of any foreign tax credits
in respect of the Company. Without limiting the generality of the foregoing, the
Buyers shall provide copies of any Income Tax Returns of the Company that are
filed after the Closing in respect of periods that end on or before the Closing
Date or that include the Closing Date no later than ten (10) days after the
filing of such Tax Returns. The Buyers’ reasonable out-of-pocket third party
expenses incurred in performing the covenants contained in this Section 5.7(a)
shall be reimbursed by Sellers.
 
-32-

--------------------------------------------------------------------------------


 
(b)  Except to the extent required by Law, neither the Buyers, the Company, nor
any of their Affiliates, shall without the prior written consent of the Sellers,
which shall not be unreasonably withheld, amend any Tax Return filed by, or with
respect to such Company for any taxable period, or portion thereof, beginning
before the Closing Date.
 
(c)  Notwithstanding Section 5.6 hereof, no Books and Records relating to Taxes
(including, without limitation, Tax Returns, supporting schedules and data) in
respect of the Assets or the Company shall be destroyed without first advising
the Sellers, in writing, identifying such Books and Records and giving the
Sellers, at least sixty (60) days notice to obtain possession thereof.
 
SECTION 5.8.  Mail; Payments.
 
(a)  The Sellers authorize and empower the Buyers on and after the Closing Date
to receive and open all mail and other communications received by the Buyers
relating to the Business and to deal with the contents of such mail and other
communications in good faith and in a proper manner. The Sellers shall promptly
deliver to the Buyers any mail or other communication received by the Sellers
after the Closing Date pertaining to the Business.
 
(b)  The Sellers shall promptly pay or deliver to the Buyers any monies or
checks which have been mistakenly sent after the Closing Date by customers to
the Sellers and which should have been sent to the Buyers.
 
(c)  The Sellers agree that the Buyers have the right and authority to endorse,
without recourse, any check or other evidence of indebtedness received by the
Buyers in respect of any note or account receivable transferred to the Buyers,
pursuant to this Agreement and the Sellers shall furnish the Buyers such
evidence of this authority as the Buyers may request.
 
(d)  The Buyers shall promptly pay or deliver to the Sellers any monies or
checks which have been mistakenly sent after the Closing Date to the Buyers and
which should have been sent to the Sellers.
 
SECTION 5.9.  Resignation of Directors.
 
The Sellers shall cause all those officers and members of the board of directors
of the Company listed on Schedule 5.9 of the Seller Disclosure Schedules to
resign from their positions effective as of or prior to the Closing, unless
otherwise agreed to by the Buyers and the Sellers. After the Closing Date, the
Buyers shall promptly prepare and file, or cause the Company to file, all
governmental filings necessary to effect the resignation of any director
resigning pursuant to this Section 5.9.
 
SECTION 5.10.  Corporate Documents and Name Changes . 
 
(a)  At the time that Sellers submit to the PRC authorities the application to
approve the equity transfer of the Company to Buyers, Sellers shall include a
request to amend LESC’s corporate documents, and make any other necessary
filings in order to change the name of LESC to remove the name “Litton” alone or
in combination with any other words or terms or variation of such words or terms
and to reflect the change in ownership of LESC.
 
-33-

--------------------------------------------------------------------------------


 
(b)  No later than thirty (30) days after the Closing Date, the Buyers shall (i)
submit documents to LESC’s local registration authorities necessary to register
LESC’s amended articles of association and amend the business license of the
Company, and amend the, seals, letterheads, statements of account and invoices
and other documentation of LESC, (ii) amend the relevant commercial or other
public registers, (iii) and make any and all necessary filings required under
applicable Law in connection with the Business as necessary to exclude any
reference to the Sellers, “Northrop Grumman”, or “Litton”.
 
(c)  The Sellers hereby grant the Buyers a worldwide, non-exclusive, fully-paid,
royalty-free license to use as a trademark or service mark any of the Sellers’
names or the “Litton” name until three (3) months after the Closing Date, at
which time the Buyers shall cease doing business under, or utilizing any such
trademarks, service marks or names.
 
SECTION 5.11.  Intellectual Property Agreements. 
 
(a) The Sellers shall execute and deliver the Intellectual Property Assignment
at the Closing. Recordation of such assignment and any other documents with the
appropriate government offices and any related fees or expenses shall be solely
the responsibility of the Buyers.
 
(b)  The Buyers agree that the Business Intellectual Property transferred
pursuant to this Agreement is subject to a retained, irrevocable, worldwide,
perpetual, non-exclusive, transferable, sublicensable, fully-paid, royalty-free
license to the Sellers (the “Retained License”). The Retained License shall
include, without limitation, the right to make and have made, use and have used
(including operate and maintain), import, sell and offer to sell, or otherwise
dispose of, in any manner and to any Person, any products and perform or have
performed any method, process or service, in each case which are covered by or
otherwise utilized in any manner by any Business Intellectual Property
transferred to the Buyers, including, without limitation, the right to practice
any method or process for use in the manufacture of such products or to provide
or have provided such services and to use, copy, incorporate, modify, display,
perform, reproduce, prepare derivative works of, distribute and exercise all
other rights with respect thereto. Notwithstanding the foregoing, the Sellers
shall not have the right to use any Business Intellectual Property covered by
the Retained License in connection with the business currently conducted by the
Business.
 
(c)  Without limiting the provisions of this Section 5.11, at any time after the
Closing Date, to the extent that the Sellers discover any Intellectual Property
which was inadvertently or otherwise mistakenly transferred to the Buyers or
retained with a Company, the Buyers shall cooperate with the Sellers and shall
execute and deliver (or cause to be executed and delivered) any instruments of
transfer or assignment necessary to transfer and assign such Intellectual
Property back to the Sellers, or otherwise re-vest in the Sellers title to such
Intellectual Property. The Sellers shall be responsible for reasonable costs
relating to the preparation and the filing or other recordation of any
instruments of transfer or recordation incident to such re-vestment.
 
-34-

--------------------------------------------------------------------------------


 
SECTION 5.12.  Confidentiality.
 
The Parties covenant and agree that neither they nor any of their respective
Affiliates or representatives shall at any time disclose, directly or
indirectly, any of the terms or conditions of this Agreement, except (a) with
the other Party’s prior written consent, (b) if the disclosure thereof is
required by applicable Law, regulation, legal process or stock exchange
regulation, in which case the disclosing Party shall use commercially reasonable
efforts to give prior written notice to the non-disclosing Party of such
required disclosure, or (c) in connection with the enforcement of its rights or
satisfaction of their obligations hereunder. Notwithstanding anything to the
contrary contained in this Agreement, the Parties and/or their respective
Affiliates (and each representative of the Parties) may disclose to any and all
Persons, without limitation of any kind, the tax treatment and tax structure of
the transactions contemplated by this Agreement and all materials of any kind
(including opinions or other tax analyses) that are provided to the taxpayer
relating to such tax treatment and tax structure.
 
SECTION 5.13.  Export/Import Compliance.
 
(a)  Buyers acknowledge that LSI is a registered manufacturer of defense
articles, including at the Springfield Facility, and that Buyers are registered,
or will register, themselves and/or their assembly operations at the
Springfield, Missouri facility with the U.S. Department of State, pursuant to 22
CFR 122.1. The Buyers agree to cooperate with the Sellers, both before and after
the Closing Date, and to take all acts necessary to accomplish the transfer of
any export or import license(s), technical assistance agreements, and
manufacturing license agreements utilized by the Business, if any, including but
not limited to those granted under the U.S. International Traffic in Arms
Regulations, the U.S. Export Administration Regulations or US Customs and Border
Protection Regulations, as applicable.
 
(b)  As of the Closing Date the Buyers shall cease using the U.S. Importer of
Record numbers of LSI and its Affiliates and shall instead use its own import
numbers and bonds, and Buyers shall indemnify LSI and its Affiliates from any
claims, fees, penalties, costs, and expenses arising from Buyers’ use of the
U.S. Importer of Record numbers of LSI and its Affiliates.
 
SECTION 5.14.  Transition Services
 
The Parties agree to negotiate and execute the LSI Property License in the form
of Exhibit C and a Transition Services Agreement for reasonable services on
customary terms for a period of time equal to the term of the LSI Property
Lease, that shall be entered into prior to the Closing Date but shall be
effective as of the Closing.
 
SECTION 5.15.  Repayment of Indebtedness
 
The Sellers shall cause the Company to repay prior to the Closing all
indebtedness for borrowed money that is outstanding prior to the Closing Date
and to obtain the release of any Encumbrances securing such indebtedness.
 
-35-

--------------------------------------------------------------------------------


 
SECTION 5.16.  Circuit Board Manufacturing.
 
For a period eighteen (18) months following the Closing Date, Sellers shall
provide Buyers with not less than six (6) months notice prior to ceasing the
manufacture of circuit boards at the Springfield Facility.
 
SECTION 5.17.  Winchester Electronics (Suzhou) Co. Ltd. Asset Transfer.
 
In the event that the ongoing asset transfer transaction between Winchester
Electronics (Suzhou) Co. Ltd. and the Company pursuant to the asset transfer
agreement between those parties dated as of September 1, 2005 and amended as of
December 2, 2005 (the "WESC-Company Asset Transfer") has not closed prior to the
Closing Date, Buyers agree to cooperate with Sellers following the Closing Date
to complete the WESC-Company Asset Transfer. Such cooperation by Buyers shall
include causing Company, Buyers and their Affiliates to take all necessary and
reasonably required actions to complete the WESC-Company Asset Transfer
including without limitation, if requested by Sellers, their Affiliates, WESC,
or any PRC authorities, causing LESC to receive the WESC Company Asset Transfer
funds in connection with such transfer, furnishing any information requested by
the PRC authorities in connection with the WESC-Company Asset Transfer, and
executing any documents necessary to effectuate the WESC-Company Asset Transfer;
provided, however, that Sellers shall reimburse Buyers for any reasonable out of
pocket expenses incurred by Buyers as a result of providing such cooperation.
 
SECTION 5.18.  LESC Dividend.
 
(a)  Buyers agree to take all actions necessary and required to remit to LSII,
no later than August 31, 2006, an amount of cash (which amount shall not be
subject to offset against any other amounts which may be due from Sellers to
Buyers under the terms of this Agreement except as set forth in this Section
5.18(a)) equal to that amount that would be legally permitted to be dividended
by the Company based on the Company’s 2005 audited financial statements and 2005
tax returns minus $1,800,000, net of (i) any Taxes Buyers or the Company have
paid with respect to such dividend, and (ii) to the extent not already paid by
Sellers, any reasonable third party out of pocket expenses of Buyers or the
Company in connection with effectuating such dividend and remittance. For
purposes of determining the amount of cash that the Company may distribute as
dividends pursuant to this Section 5.18(a), Buyers agree that the Company will
make only the minimum allocation to its statutory funds required by applicable
PRC laws and regulations.
 
(b)  Buyers agree to take all actions necessary and required to remit to LSII,
no later than August 31, 2007, an amount of cash (which amount shall not be
subject to offset against any other amounts which may be due from Sellers to
Buyers under the terms of this Agreement except as set forth in this Section
5.18(b)) equal to (x) that amount that would be legally permitted to be
divdended by the Company based on the Company’s 2006 audited financial
statements and 2006 tax returns, net of (i) any Taxes Buyers or the Company have
paid with respect to such dividend, and (ii) to the extent not already paid by
Sellers, any reasonable third party out of pocket expenses of Buyers or the
Company in connection with effectuating such dividend and remittance, multiplied
by (y) the quotient derived by dividing (i) the number of days that elapse
between January 1, 2006 and the Closing Date, by (ii) 365. For purposes of
determining the amount of cash that the Company may distribute as dividends
pursuant to this Section 5.18(b), Buyers agree that the Company will make only
the minimum allocation to its statutory funds required by applicable PRC laws
and regulations.
 
-36-

--------------------------------------------------------------------------------


 
(c)  In no event shall the total amount dividended pursuant to Sections 5.18(a)
and (b) exceed in the aggregate the total amount of cash on the Company’s
balance sheet as of the Closing Date, less $1,800,000.
 
SECTION 5.19.  Noncompetition.
 
For a period of three (3) years after the Closing Date, Sellers shall not,
directly or indirectly, engage in the business of assembling and selling
complex, high-performance electronic back plane assemblies for electronic
products (the “Competing Business”) or enter into any arrangement (contractual
or otherwise) pursuant to which any other Person agrees on behalf of Seller to
do any of the foregoing. Notwithstanding anything to the contrary, Sellers may
invest in any Person or consummate (by merger, consolidation, stock purchase,
asset acquisition or otherwise) an acquisition of the business or assets of any
Person so long as no more than 10% of that Person’s annual revenues from a
Competing Business, and the Seller may continue to engage in the Competing
Business of such Person subsequent to any investment or acquisition, but Sellers
shall use their best efforts to divest the Competing Business within 12 months
after investing or acquiring it. Nothing herein shall prohibit the Sellers from
continuing to conduct the business they engage in as of the date of this
Agreement. This covenant not to compete shall not apply to any product or
component acquired by the Sellers from a vendor and included as a component in a
product sold by the Sellers or resold by the Sellers.
 
ARTICLE VI
 
CONDITIONS PRECEDENT
 
SECTION 6.1.  Conditions to Obligations of Each Party Under This Agreement.
 
The respective obligations of each Party to effect the transactions contemplated
hereby shall be subject to the satisfaction at or prior to the Closing Date of
the following conditions, any or all of which may be waived by agreement of the
Buyers and the Sellers, in whole or in part, to the extent permitted by
applicable Law.
 
(a)  No Injunction. No Governmental Entity or federal or state court of
competent jurisdiction shall have enacted, issued, promulgated, enforced or
entered any statute, rule, regulation, executive order, decree, judgment,
injunction or other order (whether temporary, preliminary or permanent), in any
case which is in effect and which prevents or prohibits consummation of the
transactions contemplated hereby; provided, however, that each of the Parties
shall use its best efforts to cause any such executive order, decree, judgment,
injunction or other order to be vacated or lifted.
 
(b)  Non-U.S. Government Approval. The non-U.S. Governmental Entities set forth
on Schedule 6.1(b) of the Seller Disclosure Schedules shall have taken the
actions set forth beside their names on such Schedule or the applicable waiting
periods shall have expired or been terminated.
 
SECTION 6.2.  Additional Conditions to Obligations of the Buyers.
 
The obligations of the Buyers to effect the transactions contemplated hereby are
also subject to the satisfaction at or prior to the Closing Date of the
following conditions, any or all of which may be waived by the Buyers in
writing, in whole or in part, to the extent permitted by applicable Law:
 
(a)  Representations and Warranties. The representations and warranties of the
Sellers contained in Article II hereof shall be true and correct when made and
on the Closing Date (except for representations and warranties that are made as
of a specific date, which shall be true and correct as of that date), except to
the extent that any failures of such representations and warranties to be so
true and correct, would not, individually or in the aggregate, have a Business
Material Adverse Effect.
 
-37-

--------------------------------------------------------------------------------


 
(b)  Agreements and Covenants. The Sellers shall have performed or complied
with, in all material respects, all agreements and covenants required by this
Agreement to be performed or complied with by them on or prior to the Closing
Date.
 
(c)  Officer’s Certificate. The Sellers shall have delivered to the Buyers a
certificate executed on their behalf by their duly authorized officers
certifying that the conditions set forth in Sections 6.2(a) and (b) hereof have
been satisfied.
 
SECTION 6.3.  Additional Conditions to Obligations of the Sellers.
 
The obligations of the Sellers to effect the transactions contemplated hereby
are also subject to the satisfaction at or prior to the Closing Date of the
following conditions, any or all of which may be waived by the Sellers in
writing, in whole or in part, to the extent permitted by applicable Law:
 
(a)  Representations and Warranties. The representations and warranties of the
Buyers contained in Article III hereof shall be true and correct when made and
on the Closing Date (except for representations and warranties that are made as
of a specific date, which shall be true and correct as of that date), except to
the extent that any failures of such representations and warranties to be so
true and correct, would not, individually or in the aggregate, have a material
adverse effect on the business operations, assets or liabilities of the Sellers
and the ability of the Buyers to consummate the transactions contemplated
hereby.
 
(b)  Agreements and Covenants. The Buyers shall have performed or complied in
all material respects with all agreements and covenants required by this
Agreement to be performed or complied with by it on or prior to the Closing
Date.
 
-38-

--------------------------------------------------------------------------------


 
(c)  Officer’s Certificate. The Buyers shall have delivered to the Sellers a
certificate executed on its behalf by its duly authorized officer certifying
that the conditions set forth in Sections 6.3(a) and (b) hereof have been
satisfied.
 
(d)  Approval Certificate. The Sellers shall have obtained the Approval
Certificate.
 
ARTICLE VII
 
TERMINATION
 
SECTION 7.1.  Termination.
 
This Agreement may be terminated at any time prior to the Closing Date:
 
(a)  by mutual written agreement of the Buyers and the Sellers; or
 
(b)  by written notice by either the Buyers or the Sellers, by the terminating
Party to the other Party, if:
 
(i)  the transactions contemplated hereby shall not have been consummated by
5:00 p.m., New York City time on April 28, 2006 (the “End Date”); provided,
however, that the right to terminate this Agreement under this Section 7.1(b)(i)
shall not be available to any Party whose breach of any provision of this
Agreement has resulted in the failure of the transactions contemplated hereby to
occur on or before the End Date; or
 
(ii)  there shall be any Law that makes consummation of all of the transactions
contemplated hereby illegal or otherwise prohibited or any judgment, injunction,
order or decree of any Governmental Entity having competent jurisdiction
enjoining the Buyers or any of the Sellers from consummating all of the
transactions contemplated hereby is entered and such judgment, injunction, order
or decree shall have become final and nonappealable and, prior to such
termination, the Parties shall have used their respective commercially
reasonable best efforts to resist, resolve or lift, as applicable, such
judgment, injunction, order or decree; or
 
(c)  by written notice from the Buyers, if a breach of any representation,
warranty, covenant or agreement on the part of the Sellers set forth herein
shall have occurred, is not cured within thirty (30) days after written notice
thereof from the Buyers to the Sellers, would cause the conditions set forth in
Section 6.2(a) or (b) hereof not to be satisfied, and such condition shall be
incapable of being satisfied by the End Date; or
 
(d)  by written notice from the Sellers, if a breach of any representation,
warranty, covenant or agreement on the part of the Buyers set forth herein shall
have occurred, is not cured within thirty (30) days after written notice thereof
from the Sellers to the Buyers, would cause the conditions set forth in Section
6.3(a) or (b) hereof not to be satisfied, and such condition shall be incapable
of being satisfied by the End Date.
 
SECTION 7.2.  Effect of Termination.
 
-39-

--------------------------------------------------------------------------------


 
Termination of this Agreement pursuant to Section 7.1 hereof shall terminate all
rights and obligations of the Parties hereunder and this Agreement shall become
void and have no force or effect. Upon such termination, none of the Parties
shall have any liability to the other Parties hereunder. Notwithstanding the
foregoing, this Section 7.2 and Section 8.2(k) hereof and Article IX hereof
shall remain in effect, and no Party shall be relieved from any liability for
any breach of any of its covenants or agreements in this Agreement prior to such
termination.
 
ARTICLE VIII
 
SURVIVAL; INDEMNIFICATION
 
SECTION 8.1.  Covenants and Agreements.
 
The covenants and agreements contained herein to be fully performed or complied
with at or prior to the Closing shall not survive the Closing. The covenants and
agreements contained in Articles I through VII herein to be performed or
complied with after the Closing (and any right to indemnification for breach
thereof) shall survive the Closing until six (6) months after the indemnified
party obtains Knowledge of such breach, and shall thereupon expire together with
any right to indemnification for breach thereof, except to the extent an
Indemnification Notice shall have been given prior to such date in accordance
with Section 8.2 hereof.
 
SECTION 8.2.  Indemnification.
 
(a)  Indemnification. If the Closing shall occur, and subject to the provisions
of this Section 8.2, (i) the Sellers hereby agree to indemnify and hold harmless
the Buyer Indemnified Parties from and against any and all Losses which are
incurred or suffered by the Buyer Indemnified Parties or any of them by reason
of a Buyer Indemnification Event, and (ii) the Buyers hereby agree to indemnify
the Seller Indemnified Parties from and against any and all Losses which are
incurred or suffered by the Seller Indemnified Parties or any of them by reason
of a Seller Indemnification Event.
 
(b)  Definitions. For purposes of this Article VIII the following terms shall
have the meanings set forth below:
 

(i)  
a “Buyer Indemnification Event” is (w) the failure of any representation or
warranty made by the Sellers in Article II to be true and correct when made or
deemed to have been made, (x) the breach in any material respect of any covenant
or agreement made by the Sellers in this Agreement that survives the Closing, or
(y) any Losses (including any Environmental Losses) by any of the Buyer
Indemnified Parties relating to, arising from or in connection with the Excluded
Assets or the Retained Liabilities (with respect to this clause (y) only,
without regard to when such Losses are incurred or when an Indemnification
Notice is given (as long as such notice has been provided in the manner required
by this Article VIII)); provided, however, that any claim for Losses which may
be made under either clause (w) or (y) shall only be made under clause (w)
hereof;

 
-40-

--------------------------------------------------------------------------------


 

(ii)  
a “Seller Indemnification Event” is (v) the failure of any representation or
warranty made by the Buyers in Article III to be true and correct as of the date
made, (w) the breach in any material respect of any covenant or agreement made
by the Buyers in this Agreement that survives the Closing, (x) any Losses
(including any Environmental Losses) by any of the Seller Indemnified Parties
relating to, arising from or in connection with the Assumed Liabilities, (y) any
Losses by any of the Seller Indemnified Parties relating to, arising from or in
connection with any contracts the rights of which have been assigned to the
Buyers under the terms of Section 1.8(a) hereof, or (z) any Losses by any of the
Seller Indemnified Parties arising out of the Buyers’ ownership or operation of
the Company, the Assets or the Business from and after the Closing, other than
the Retained Liabilities;

 

(iii)  
an “Indemnification Event” is either a Buyer Indemnification Event or a Seller
Indemnification Event as the context may require;

 

(iv)  
an “Indemnification Notice” is a written notice in reasonable detail delivered
to the Seller Indemnified Parties by the Buyers, or to the Buyer Indemnified
Parties by the Sellers, as applicable, stating a demand for indemnification in
accordance with this Section 8.2; and

 

(v)  
“Losses” are any and all losses, damages, liabilities, obligations, costs,
demands, claims, actions, causes of action, and expenses (including, without
limitation, reasonable attorneys’ fees and disbursements) sustained, suffered or
incurred by the Party seeking indemnification as a result of any Indemnification
Event; provided, however, that Losses shall not include (y) consequential
damages, special damages, punitive damages, or lost profits, or (z) any amounts
which have been taken into account in calculation of any Purchase Price
Adjustment.

 
(c)  Customer Relations. Notwithstanding any other provision of this Agreement
to the contrary, Buyers’ Losses resulting from a breach by Sellers of Section
2.16(a) or (b) shall be deemed to be equal to (i) the percentage reduction in
the forecast for the customer shown on Exhibit I delivered as of the date of
this Agreement and the forecast for the customer shown on Exhibit I delivered as
of the Closing Date divided by the forecasted sales for that customer shown on
Exhibit I delivered as of the Closing Date, multiplied by (ii) the maximum
penalty for that customer shown on Exhibit I delivered as of the signing of this
Agreement. Notwithstanding anything to the contrary herein, the provision of
this Section 8.2(c) shall be the sole and exclusive remedy of the Buyer
Indemnified Parties with respect to any breach of Section 2.16(a) or (b) of this
Agreement.
 
-41-

--------------------------------------------------------------------------------


 
(d)  Deductible. The Sellers shall not indemnify the Buyer Indemnified Parties,
and the Buyer Indemnified Parties shall not be entitled to recover any amount
for any Buyer Indemnification Events, until and unless the amount which the
Buyer Indemnified Parties are entitled to recover in respect of such claims
exceeds, in the aggregate, $100,000 (the “Deductible”), in which event, subject
to paragraph (e) below, the entire amount which the Buyer Indemnified Parties
are entitled to recover in respect of such claims less the Deductible shall be
payable. No Losses in respect of a claim based on a Buyer Indemnification Event
shall be included in determining whether the Deductible has been reached unless
an Indemnification Notice seeking indemnification for such Losses has been given
by the Buyer Indemnified Parties to the Sellers in accordance with this Section
8.2 and such Losses have been determined by the Sellers in their reasonable
judgment to result from an Indemnification Event. Notwithstanding the foregoing,
the Deductible shall not apply to any Losses from a Buyer Indemnification Event
described in clause (y) of Section 8.2(b)(i).
 
(e)  Threshold Amounts. Any and all claims based on a Buyer Indemnification
Event that involve Losses of less than $5,000 shall not be entitled to
indemnification under this Article VIII and shall not be counted toward
satisfaction of the Deductible.
 
(f)  Cap. The maximum aggregate amount recoverable by the Buyer Indemnified
Parties for any and all Buyer Indemnification Events under this Section 8.2
shall in the aggregate be equal to twenty percent (20%) of the Purchase Price,
provided that the foregoing limitation shall not apply to any Buyer
Indemnification Event described in clause (y) of Section 8.2(b)(i) or to Losses
resulting from the Sellers’ breach of Section 2.16(a) (the sole and exclusive
remedy for which is in Section 8.2(c) of this Agreement).
 
(g)  Survival. The representations and warranties contained herein (as
supplemented by the Seller Disclosure Schedules and/or as amended and
supplemented pursuant to Section 8.2(k) hereof, if applicable) shall survive the
Closing until eighteen (18) months following the Closing Date and all rights to
indemnification with respect thereto shall then terminate; provided, that the
representations and warranties contained in (x) Sections 2.1, 2.2, 2.5, 2.6 and
the first sentence of Section 2.10 hereof shall survive the Closing
indefinitely, and (y) Section 2.26 hereof shall survive until thirty (30) days
after the date at which the relevant tax notice has become unappealable and
binding under the relevant jurisdiction, whichever period is shorter. The
expiration or termination of any representation or warranty pursuant to this
Section 8.2(g) shall not affect any claim for indemnification under this Section
8.2 if an Indemnification Notice is received prior to the date of expiration or
termination of such representation or warranty.
 
(h)  Procedure.
 

(i)  
In the event that a Party shall incur or suffer any Losses (or shall reasonably
anticipate that it shall suffer any Losses) in respect of which indemnification
may be sought by such Party (an “Indemnified Party”) pursuant to the provisions
of this Section 8.2 from any other Party or Parties (each, an “Indemnifying
Party”), the Indemnified Party shall submit to the Indemnifying Party an
Indemnification Notice stating the nature and basis of such claim. In the case
of Losses arising by reason of any third party claim, the Indemnified Party
shall be entitled to indemnification in accordance with Section 8.2 regardless
of whether the third party claim has merit, so long as the claim alleges facts
constituting an indemnification event. Moreover, in the case of Losses arising
by reason of any third party claim, the Indemnification Notice shall be given
within thirty (30) days of the filing or other written assertion of any such
claim against the Indemnified Party, but the failure of the Indemnified Party to
give the Indemnification Notice within such time period shall not relieve the
Indemnifying Party of any liability that the Indemnifying Party may have to the
Indemnified Party, except to the extent that the Indemnifying Party is
prejudiced thereby.

 
-42-

--------------------------------------------------------------------------------


 

(ii)  
The Indemnified Party shall provide to the Indemnifying Party on request all
information and documentation in the Indemnified Party’s possession (x) that is
not privileged and is reasonably necessary and (y) that is critical (whether or
not privileged) to support and verify any Losses which the Indemnified Party
believes give rise to a claim for indemnification hereunder and shall give the
Indemnifying Party reasonable access to all books, records and personnel in the
possession or under the control of the Indemnified Party which would have
bearing on such claim.

 

(iii)  
In the case of third party claims with respect to which an Indemnification
Notice is given, the Indemnifying Party shall have the option (x) to conduct any
proceedings or negotiations in connection therewith, (y) to take all other steps
to settle or defend any such claim and (z) to employ counsel of the Indemnifying
Party’s choosing to contest any such claim in the name of the Indemnified Party
or otherwise; provided, that unless a settlement of a claim contains an
unconditional release of the Indemnified Party, no settlement shall be effected
without the advance written consent of the Indemnified Party (which consent
shall not be unreasonably withheld). The Indemnified Party shall be entitled to
participate at its own expense and by its own counsel in any proceedings
relating to any third party claim, and the Indemnified Party shall be entitled
to participate with counsel of its own choice at the expense of the Indemnifying
Party if representation of both Parties by the same counsel presents a conflict
of interest or is otherwise inappropriate under applicable standards of
professional conduct. The Indemnifying Party shall, within thirty (30) days of
receipt of the Indemnification Notice, notify the Indemnified Party of its
intention to assume the defense of any such claim. Until the Indemnified Party
has received notice of the Indemnifying Party’s election whether to defend any
such claim, the Indemnified Party shall take reasonable steps to defend (but may
not settle) such claim. If the Indemnifying Party shall decline to assume the
defense of any such claim, or shall fail to notify the Indemnified Party within
thirty (30) days after receipt of the Indemnification Notice of the Indemnifying
Party’s election to defend such claim, the Indemnified Party shall defend such
claim. The expenses of all proceedings, contests or lawsuits in respect of any
such claims (other than those incurred by the Indemnified Party which are
referred to in the second sentence of this subparagraph (iii)) shall be borne by
the Indemnifying Party but only if the Indemnifying Party is responsible
pursuant hereto to indemnify the Indemnified Party in respect of such claim and,
if applicable, only to the extent required by this Section 8.2. Regardless of
which Party shall assume the defense of the claim, the Parties agree to
cooperate fully with one another in connection therewith.

 
-43-

--------------------------------------------------------------------------------


 
(i)  No Limitation on Right to Contest. Nothing in this Section 8.2 shall be
construed as a limitation on the Indemnifying Party’s right to contest in good
faith whether the Indemnified Party is entitled to indemnification pursuant to
this Section 8.2 with respect to a particular claim.
 
(j)  Sole Remedy. Following the Closing, the indemnification provided for in
this Section 8.2 shall be the sole and exclusive remedy of the Buyer Indemnified
Parties, whether in contract, tort or otherwise, for all matters arising under
or in connection with this Agreement and the transactions contemplated hereby,
including, without limitation, for any inaccuracy or breach of any
representation, warranty, covenant or agreement set forth herein, provided that
the foregoing limitation shall not apply to any fraud or intentional
misrepresentation on the part of the Sellers.
 
(k)  Subrogation. Upon making any payment to the Indemnified Party for any
indemnification claim pursuant to this Section 8.2, the Indemnifying Party shall
be subrogated, to the extent of such payment, to any rights which the
Indemnified Party may have against any third parties with respect to the subject
matter underlying such indemnification claim and the Indemnified Party shall
assign any such rights to the Indemnifying Party.
 
(l)  Disclosure Schedules. From the date hereof through the Closing Date, the
Sellers shall have the right to modify, amend and/or supplement the Seller
Disclosure Schedules by delivering any such modifications, amendments and/or
supplements to the Buyers in writing. For purposes of determining whether the
conditions to Closing in Article VI are satisfied, the Seller Disclosure
Schedules shall only be deemed to include the information contained therein on
the date hereof. For purposes of determining whether the Sellers are subject to
any claim for indemnification under this Section 8.2 following the Closing Date
for a breach of any representation or warranty under this Agreement, the Seller
Disclosure Schedules shall be deemed to include the information contained
therein on the date hereof and such other information as may be set forth in any
modification, amendment and/or supplement to the Seller Disclosure Schedules
delivered by the Sellers to the Buyers pursuant to this Section 8.2(k).
 
-44-

--------------------------------------------------------------------------------


 
ARTICLE IX
 
MISCELLANEOUS
 
SECTION 9.1.  Notices.
 
All notices and other communications given or made pursuant hereto shall be in
writing and shall be deemed to have been duly given or made as of the date
delivered, if delivered personally, three (3) Business Days after being mailed
by registered or certified mail (postage prepaid, return receipt requested) or
one (1) Business Day after being sent by overnight courier (providing proof of
delivery), or when sent via facsimile and receipt is confirmed to the Parties at
the following addresses:
 
If to the Buyers:
 
Simclar Group Limited
Pitreavie Business Park
Dunfermline, Fife
Scotland
KY118UN
Attention: Chairman
Telecopier: +44 01383 620900


With a copy (which shall not constitute notice) to:
 
Porter, Wright, Morris & Arthur, LLP
41 South High Street, Suite 2800
Columbus, Ohio 43215
Attention: William J. Kelly, Jr.
Telecopier: (614) 227-2100
 
If to the Sellers:
 
1840 Century Park East
Los Angeles, CA 90067-2199
Attention: Corporate Vice President and General Counsel
Telecopier: (310) 263-5386
 
Solely for the purpose of Section 1.6(e) hereof:
 
1840 Century Park East
Los Angeles, CA 90067-2199
Attention: Assistant Treasurer
Telecopier: (310) 201-3088
 
With a copy (which shall not constitute notice) to:
 
-45-

--------------------------------------------------------------------------------


 
Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, NY 10004
Attention: David N. Shine, Esq.
Telecopier: (212) 859-4000
 
SECTION 9.2.  Headings.
 
The headings contained herein are for reference purposes only and shall not
affect in any way the meaning or interpretation of this Agreement.
 
SECTION 9.3.  Severability.
 
If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any rule of Law or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
Party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner to the end that
transactions contemplated hereby are fulfilled to the extent possible.
 
SECTION 9.4.  Entire Agreement.
 
This Agreement (together with the Exhibits, the Seller Disclosure Schedules, the
Buyer Disclosure Schedules and the other documents delivered pursuant hereto)
and the Confidentiality Agreement constitute the entire agreement of the Parties
and supersede all prior agreements and undertakings, both written and oral,
among the Parties, or any of them, with respect to the subject matter hereof.
 
SECTION 9.5.  Assignment.
 
This Agreement shall not be assigned by operation of Law or otherwise without
the prior written consent of the other Parties, which may be withheld in either
Party’s sole discretion.
 
SECTION 9.6.  Parties in Interest.
 
This Agreement shall be binding upon, inure solely to the benefit of and be
enforceable by each Party and their respective successors and assigns hereto,
and nothing in this Agreement, express or implied, is intended to or shall
confer upon any other Person other than the Parties any right, benefit or remedy
of any nature whatsoever under or by reason of this Agreement.
 
SECTION 9.7.  Expenses.
 
All fees and expenses incurred in connection herewith and the transactions
contemplated hereby shall be paid by the Party incurring such expenses, whether
or not the transactions contemplated hereby are consummated. Notwithstanding the
foregoing or anything to the contrary contained herein, in the event that any
dispute among the Parties results in litigation, arbitration, mediation or any
other contest, the prevailing party in such dispute shall be entitled to recover
from the losing party all fees, costs and expenses of enforcing any right of
such prevailing party with respect to this Agreement, including, without
limitation, reasonable attorney’s fees and expenses.
 
-46-

--------------------------------------------------------------------------------


 
SECTION 9.8.  Governing Law; Consent to Jurisdiction.
 
This Agreement shall be governed by, and construed in accordance with, the Law
of the State of New York applicable to contracts to be fully performed therein.
Each of the Parties hereby irrevocably and unconditionally consents to submit to
the exclusive jurisdiction of the courts of the United States District Court for
the Southern District of New York, for any litigation arising out of or relating
to this Agreement and the transactions contemplated hereby, and further agrees
that service of any process, summons, notice or document by U.S. registered mail
to its respective address set forth herein shall be effective service of process
for any litigation brought against it in such court. Each of the Parties hereby
irrevocably and unconditionally waives any objection to the laying of venue of
any litigation arising out of this Agreement and the transactions contemplated
hereby in the United States District Court for the Southern District of New
York, and hereby further irrevocably and unconditionally waives and agrees not
to plead or claim in any such court that any such litigation brought in any such
court has been brought in an inconvenient forum.
 
SECTION 9.9.  Counterparts.
 
This Agreement may be executed and delivered in one or more counterparts, and by
the Parties in separate counterparts, each of which when executed and delivered
shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.
 
SECTION 9.10.  Further Assurances.
 
The Parties shall cooperate reasonably with each other and with their respective
representatives in connection with any steps required to be taken as part of
their respective obligations under this Agreement, and shall (a) furnish upon
request to each other such further information; (b) execute and deliver to each
other such other documents; and (c) do such other acts and things, all as the
other Party may reasonably request for the purpose of carrying out the
transactions contemplated hereby.
 
SECTION 9.11.  Amendment.
 
This Agreement may be amended by the Parties at any time prior to the Closing
Date. This Agreement may not be amended except by an instrument in writing
signed by the Parties.
 
SECTION 9.12.  Waiver.
 
-47-

--------------------------------------------------------------------------------


 
The failure of any Party to assert any of its rights under this Agreement or
otherwise shall not constitute a waiver of such rights.
 
SECTION 9.13.  Bulk Transfer Laws.
 
The Buyers hereby waive compliance by the Sellers and their Affiliates with the
provisions of any so-called “bulk transfer law” of any jurisdiction in
connection with the sale of the Assets and the Buyers shall indemnify the Seller
Indemnified Parties with respect thereto.
 
SECTION 9.14.  Waiver of Jury Trial.
 
Each Party hereby waives to the fullest extent permitted by applicable Law, any
right it may have to a trial by jury in respect of any litigation directly or
indirectly arising out of, under or in connection with this Agreement or any
transaction contemplated hereby.
 
SECTION 9.15.  Rules of Construction.
 
References in this Agreement to any gender include references to all genders,
and references to the singular include references to the plural and vice versa.
The words “include,” “includes,” and “including” when used in this Agreement
shall be deemed to be followed by the phrase “without limitation.” Unless the
context otherwise requires, references in this Agreement to Articles, Sections,
Exhibits and Schedules shall be deemed references to Articles and Sections of,
and Exhibits and Schedules to, this Agreement. Unless the context otherwise
requires, the words “hereof,” “hereby” and “herein” and words of similar meaning
when used in this Agreement refer to this Agreement in its entirety and not to
any particular Article, Section or provision of this Agreement. Unless otherwise
indicated, references in this Agreement to dollars are to U.S. dollars.
 
SECTION 9.16.  Conflict with LESC Equity Purchase Agreement.
 
In the event any term or other provision of this Agreement is inconsistent with
any term or other provision of the LESC Equity Purchase Agreement, the terms and
provisions of this Agreement shall prevail.
 
ARTICLE X
 
DEFINITIONS
 
For purposes of this Agreement, the following terms, and the singular and plural
thereof, shall have the meanings set forth below:
 
“Accounting Arbitrator” is defined in Section 1.6(e).
 
“Affiliate” of any Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such first Person.
 
“Agreement” is defined in the Preamble to this Agreement.
 
-48-

--------------------------------------------------------------------------------


 
“Ancillary Agreements” means the agreements in the respective forms of Exhibits
A, B, C, E and F attached to this Agreement.
 
“Annual Financial Statements” is defined in Section 2.8(a).
 
“Approval Certificate” is the approval certificate issued by the relevant PRC
Governmental Authority for the transfer of the Shares to the Buyers.
 
“Assets” is defined in Section 1.1. The term “Assets” does not include any
Shares being sold pursuant to this Agreement.
 
“Assignment and Assumption Agreement” is defined in Section 1.3(c).
 
“Assumed Contracts” is defined in Section 1.3(b).
 
“Assumed Liabilities” is defined in Section 1.3.
 
“Base Net Working Capital” is defined in Section 1.6(a).
 
“Books and Records” is defined in Section 5.6(a).
 
“Business” is defined in the Recitals to this Agreement.
 
“Business Day” means a day other than a Saturday, a Sunday or any other day on
which commercial banks in the State of New York are authorized or obligated to
be closed.
 
“Business Employees” means the U.S. Business Employees, the U.K. Business
Employees and the China Business Employees.
 
“Business Intellectual Property” is defined in Section 2.25(a).
 
“Business Material Adverse Effect” means any event, change or effect that is
materially adverse to the operations, condition (financial or otherwise), assets
or liabilities of the Company, the Assets and the Business, taken as a whole,
other than any such event, change or effect caused by or resulting from
(i) changes in general economic or political conditions, (ii) changes in any of
the industries in which the Business operates or (iii) the execution, delivery
or performance of this Agreement.
 
“Business Tax Returns” means all Tax Returns required to be filed by the Sellers
with respect to the Business or the Assets (without regard to extensions of time
permitted by Law or otherwise).
 
“Buyers” is defined in the Preamble to this Agreement.
 
“Buyer Benefit Plan” is defined in Section 5.3(b).
 
“Buyer Indemnification Event” is defined in Section 8.2(b)(i).
 
-49-

--------------------------------------------------------------------------------


 
“Buyer Indemnified Parties” means the Buyers, their Affiliates, and their
officers, directors, shareholders, employees, agents, representatives,
successors and assigns.
 
“China Business Employee” is defined in Section 5.4(a).
 
“Closing” is defined in Section 1.5(a).
 
“Closing Date” is defined in Section 1.5(a).
 
“Closing Date Net Working Capital” is defined in Section 1.6(a).
 
“Code” means the U.S. Internal Revenue Code of 1986, as amended.
 
“Company” is defined in the Recitals to this Agreement.
 
“Competing Business” is defined in Section 5.19.
 
“Confidentiality Agreement” means the Confidentiality Agreement, dated as of
June 22, 2005, between Northrop Grumman Corporation and Simclar Group Limited.
 
“Consent” is defined in Section 2.3.
 
“Cut-Off Time” is defined in Section 1.6(a).
 
“Deductible” is defined in Section 8.2(d).
 
“Encumbrance” means any lien, pledge, charge, claim, security interest, option,
mortgage, right of first refusal or similar restriction.
 
“End Date” is defined in Section 7.1(b)(i).
 
“Environmental Laws” means any Laws in effect as of the Closing Date relating to
the generation, production, use, storage, treatment, transportation or disposal
of Hazardous Materials, or the protection of the environment.
 
“Environmental Losses” means all Losses imposed by, under or pursuant to
applicable Environmental Laws, including, without limitation, all Losses related
to Remedial Actions, and all reasonable fees, disbursements and expenses of
counsel, experts, personnel and consultants based on, arising out of or
otherwise in respect of: (i) the ownership or operation of the Business or the
ownership, use or occupancy of any real property, assets, equipment or
facilities; (ii) any environmental conditions on, under, above, or about any
real property, assets, equipment or facilities related to the Business; and
(iii) any expenditures necessary to cause any real property, assets, equipment
or facilities or any aspect of the Business to be in compliance with any and all
requirements of Environmental Laws including, without limitation, all Permits
issued under or pursuant to such Environmental Laws.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and all Laws promulgated pursuant thereto or in connection therewith.
 
-50-

--------------------------------------------------------------------------------


 
“Excluded Assets” is defined in Section 1.2(a).
 
“Filing” is defined in Section 2.3.
 
“Financial Statements” is defined in Section 2.8(a).
 
“GAAP” means accounting principles generally accepted in the U.S.
 
“Governmental Entity” means any U.S. or non-U.S. governmental or regulatory
authority.
 
“Hazardous Materials” means any wastes, substances, or materials (whether
solids, liquids or gases) that are defined or listed by a Governmental Entity as
hazardous, toxic, pollutants or contaminants, including, without limitation,
substances defined as “hazardous wastes,” “hazardous substances,” or “toxic
substances” under any Environmental Laws. “Hazardous Materials” includes,
without limitation, polychlorinated biphenyls (PCBs), asbestos, lead-based
paints, and petroleum and petroleum products (including, without limitation,
crude oil or any fraction thereof).
 
“Income Tax” means all federal, state, local and foreign income Taxes and
franchise Taxes which are based on net income, and any interest or penalties
thereon.
 
“Indemnification Event” is defined in Section 8.2(b)(iii).
 
“Indemnification Notice” is defined in Section 8.2(b)(iv).
 
“Indemnified Party” is defined in Section 8.2(h)(i).
 
“Indemnifying Party” is defined in Section 8.2(h)(i).
 
“Insurance Policies” means all casualty, general liability and other insurance
policies maintained by the Sellers relating to the Business.
 
“Intellectual Property” means (a) all inventions (whether patentable or
unpatentable and whether or not reduced to practice), all improvements thereto,
and all patents, patent applications, and patent disclosures, together with all
reissues, continuations, continuations-in-part, revisions, extensions, and
reexaminations thereof, (b) all trademarks, service marks, trade dress, logos,
trade names, and corporate names, together with all translations, adaptations,
derivations, and combinations thereof and including all goodwill associated
therewith, and all applications, registrations, and renewals in connection
therewith, (c) all copyrightable works, all copyrights, all rights to database
information, and all applications, registrations, and renewals in connection
therewith, (d) all mask works and all applications, registrations, and renewals
in connection therewith, (e) all trade secrets and confidential business
information (including ideas, research and development, know-how, formulas,
compositions, manufacturing and production processes and techniques, technical
data, designs, drawings, specifications, customer and supplier lists, pricing
and cost information, and business and marketing plans and proposals), (f) all
computer software (including data and related documentation), (g) all rights,
including rights of privacy and publicity, to use the names, likenesses and
other personal characteristics of any individual, (h) all other proprietary
rights, and (i) all original tangible embodiments thereof (in whatever form or
medium) existing in any part of the world.
 
-51-

--------------------------------------------------------------------------------


 
“Intellectual Property Assignments” is defined in Section 1.5(b)(iii).
 
“Interest Rate” is defined in Section 1.6(f).
 
“Interim Financial Statements” is defined in Section 2.8(a).
 
“Inventories” is defined in Section 1.1(b).
 
“IRS” means the U.S. Internal Revenue Service and its successors.
 
“Knowledge” means (i) with respect to the Sellers, the actual knowledge (after
reasonable inquiry) of David Strode, George Black, Jim Clink, Douglas Hynd, Andy
Ross, Dennis Tar, Kevin Liu or Ken Cleeton, and (ii) with respect to the Buyers,
the actual knowledge (after reasonable inquiry) of Samuel John Russell,
Christina Margaret Janet Russell, Ian Durie, or Thomas Clark Foggo.
 
“Law” means all foreign, federal, state and local statutes, laws, ordinances,
regulations, rules, writs, injunctions, judgments and decrees applicable to the
specified Person or to the businesses and assets thereof.
 
“LESC” is defined in the Recitals to this Agreement.
 
“LESC Equity Purchase Agreement” is defined in the Recitals.
 
“Liability” is defined in Section 5.5.
 
“Losses” is defined in Section 8.2(b)(v).
 
“LSI” is defined in the Preamble to this Agreement.
 
“LSI Property License” is defined in Section 1.5(d)(iv).
 
“LSII” is defined in the Preamble to this Agreement.
 
“LUK” is defined in the Preamble to this Agreement.
 
“Material Contracts” is defined in Section 2.13(a).
 
“Net Working Capital” is defined in Section 1.6(a).
 
“Non-Transferable Assets” is defined in Section 1.8(a).
 
“Non U.S. Benefit Plan” is defined in Section 2.22.
 
“Parties” means, collectively, the Buyers and the Sellers.
 
-52-

--------------------------------------------------------------------------------


 
“Party” means any one of the Parties.
 
“Permits” is defined in Section 2.12(b).
 
“Permitted Encumbrances” means any (i) Encumbrances in respect of Taxes the
validity of which is being contested in good faith by appropriate proceedings or
Encumbrances in respect of Taxes not yet due and payable; (ii) mechanics’,
carriers’, workmen’s, repairmen’s or other like Encumbrances arising or incurred
in the ordinary course of business; (iii) Encumbrances arising under original
purchase price conditional sales contracts and equipment leases with third
parties which are contracts entered into in connection with the Business; (iv)
limitations on the rights of the Sellers under any Material Contract entered
into in connection with the Business that are expressly set forth in such
contract; and (v) imperfections of title or Encumbrances affecting any tangible
asset included in the Assets that are not material with respect to the relative
value or use of such asset by the Buyers.
 
“Person” means an individual, corporation, partnership, joint venture, trust,
limited liability company, unincorporated organization or other entity, or a
Governmental Entity.
 
“PRC” means the People’s Republic of China.
 
“Purchase Price” is defined in Section 1.5.
 
“Purchase Price Adjustment” is defined in Section 1.6(a).
 
“Purchase Price Adjustment Statement” is defined in Section 1.6(b).
 
“Remedial Action” means all actions required to clean up, remove, treat or in
any other way remediate any Hazardous Materials; (i) prevent the release of
Hazardous Materials so that they do not migrate or endanger or threaten to
endanger public health or welfare or the environment; or (ii) perform studies,
investigations and monitoring related to any such Hazardous Materials.
 
“Retained Liabilities” is defined in Section 1.4(a).
 
“Retained License” is defined in Section 5.11(b).
 
“Seller Disclosure Schedules” is defined in Article II.
 
“Seller Indemnification Event” is defined in Section 8.2(b)(ii).
 
“Seller Indemnified Parties” means the Sellers, their Affiliates, and their
officers, directors, shareholders, employees, agents, representatives,
successors and assigns.
 
“Sellers” is defined in the Preamble to this Agreement.
 
“Shares” means the contributed registered capital of the Company.
 
“Springfield Facility” is defined in Section 2.28(a).
 
-53-

--------------------------------------------------------------------------------


 
“Taxes” (including the terms “Tax” and “Taxing”) means all federal, state, local
and foreign taxes (including, without limitation, income, profit, franchise,
sales, value added tax, use, real property, personal property, ad valorem,
excise, employment, social security and wage withholding taxes), all regulatory
fees, whether assessed on revenues or otherwise, and installments of estimated
taxes, assessments, deficiencies, levies, imports, duties, license fees,
registration fees, withholdings, or other similar charges of every kind,
character or description imposed by any Governmental Entity, and any interest,
penalties or additions to tax imposed thereon or in connection therewith.
 
“Tax Return” means any federal, state, local, foreign and other applicable
return, declaration, report and information statement with respect to Taxes
required to be filed with the IRS or any other Governmental Entity or Tax
authority or agency.
 
“Transferred Employee” means, collectively, the U.S. Transferred Employees and
the Non U.S. Transferred Employees.
 
“TUPE Regulations” means, the U.K. Transfer of Undertakings (Protection of
Employment) Regulations 1981 as amended.
 
“U.K.” means the United Kingdom.
 
“U.K. Benefit Plan” means any Benefit Plan all or substantially all of the
participants of which are U.K. Business Employees or former U.K. Business
Employees whose employment relates (or, in the case of former Business
Employees, related) primarily to the Business.
 
“U.K. Business Employee” means the persons employed by LUK, Interconnect
Technologies Division immediately before Closing whose contracts of employment
after Closing will be or are deemed effected between the Buyers and such persons
under Regulation 5 of the TUPE Regulations and who are listed on Schedule
5.5(a).
 
“U.K. Employment Costs” means all salaries, wages, commissions, bonuses, all
statutory contributions, holiday pay (including payment for accrued but untaken
holiday), national insurance contributions, pension contributions made to or on
behalf of an employee, taxation (including all income tax deductible under PAYE)
and all other employment costs of the U.K. Business Employees.
 
“U.S.” means United States of America.
 
“U.S. Benefit Plan” is defined in Section 2.21(a).
 
“U.S. Business Employee” means any current or former employee of Litton Systems,
Inc. or any Affiliate of Litton Systems, Inc. whose employment relates or
related primarily to the Business as conducted in the U.S. including, without
limitation, those employees who are on vacation, sickness, disability or medical
leave or other permitted leave of absence.
 
“U.S. Transferred Employee” is defined in Section 5.3(a).
 
-54-

--------------------------------------------------------------------------------


 
“WARN” is defined in Section 5.3(f).
 
“WESC-Company Asset Transfer” is defined in Section 5.17.
 
-55-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Buyers and the Sellers have each caused this Agreement
to be executed and delivered as of the date first written above.


 
SIMCLAR GROUP LIMITED


By:  /s/ Samuel Russell 
Name: Samuel John Russell
Title: Chairman




SIMCLAR INTERCONNECT TECHNOLOGIES LIMITED


By:  /s/ Samuel Russell 
Name: Samuel John Russell
Title: Chairman




SIMCLAR INC.


By:  /s/ Barry Pardon 
Name: Barry Pardon
Title: President




SIMCLAR INTERCONNECT TECHNOLOGIES,
INC.


By:  /s/ Barry Pardon 
Name: Barry Pardon
Title: President
 

--------------------------------------------------------------------------------


 
LITTON SYSTEMS, INC.


By:  /s/ David Strode 
Name: David H. Strode
Title: Assistant Treasurer




LITTON U.K. Limited


By:  /s/ David Strode 
Name: David H. Strode
Title: Assistant Treasurer




LITTON SYSTEMS INTERNATIONAL, INC.


By:  /s/ David Strode 
Name: David H. Strode
Title: Assistant Treasurer



--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 

   
 
 
Page
             
ARTICLE I PURCHASE AND SALE
   
1
                 
SECTION 1.1.
   
Sale and Purchase of the Shares and Assets.
   
1
 
SECTION 1.2.
   
Excluded Assets.
   
3
 
SECTION 1.3.
   
Assumption of Liabilities.
   
4
 
SECTION 1.4.
   
Retained Liabilities.
   
5
 
SECTION 1.5.
   
The Closing.
   
5
 
SECTION 1.6.
   
Purchase Price Adjustment.
   
7
 
SECTION 1.7.
   
Allocation of the Purchase Price.
   
9
 
SECTION 1.8.
   
Non-Transferable Assets.
   
9
 
SECTION 1.9.
   
Certain Apportionments.
   
10
                 
ARTICLE II REPRESENTATIONS AND WARRANTIES OF THE SELLERS
   
10
                 
SECTION 2.1.
   
Corporate Existence, Power and Qualification.
   
11
 
SECTION 2.2.
   
Authorization.
   
11
 
SECTION 2.3.
   
Consents.
   
11
 
SECTION 2.4.
   
Noncontravention.
   
11
 
SECTION 2.5.
   
Organization and Standing of the Company.
   
12
 
SECTION 2.6.
   
Capitalization of the Company.
   
12
 
SECTION 2.7.
   
Brokers and Intermediaries.
   
12
 
SECTION 2.8.
   
Financial Statements.
   
12
 
SECTION 2.9.
   
[Reserved].
   
13
 
SECTION 2.10.
   
Title to and Sufficiency of Assets.
   
13
 
SECTION 2.11.
   
Litigation.
   
13
 
SECTION 2.12.
   
Compliance with Applicable Laws.
   
13
 
SECTION 2.13.
   
Material Contracts.
   
14
 
SECTION 2.14.
   
Absence of Certain Changes and Events.
   
15
 
SECTION 2.15.
   
Inventories.
   
17
 
SECTION 2.16.
   
Customers and Suppliers.
   
17
 
SECTION 2.17.
   
Products.
   
18
 
SECTION 2.18.
   
Receivables.
   
18
 
SECTION 2.19.
   
Books and Records.
   
18
 
SECTION 2.20.
   
[Reserved.]
 
 
19
 
SECTION 2.21.
   
U.S. Benefit Plans.
   
19
 
SECTION 2.22.
   
Non U.S. Benefit Plans
   
19
 
SECTION 2.23.
   
Labor and Employment Matters.
   
19
 
SECTION 2.24.
   
Insurance.
   
20
 
SECTION 2.25.
   
Intellectual Property.
   
20
 
SECTION 2.26.
   
Taxes and Tax Matters.
   
21
 
SECTION 2.27.
   
[Reserved]
 
 
21
 
SECTION 2.28.
   
Environmental Matters.
   
21
 

 

--------------------------------------------------------------------------------


 
ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE BUYERS
   
22
                 
SECTION 3.1.
   
Corporate Existence and Power.
   
22
 
SECTION 3.2.
   
Authorization.
   
22
 
SECTION 3.3.
   
Consents.
   
23
 
SECTION 3.4.
   
Noncontravention.
   
23
 
SECTION 3.5.
   
Litigation.
   
23
 
SECTION 3.6.
   
Funds.
   
23
 
SECTION 3.7.
   
Brokers and Intermediaries.
   
23
 
SECTION 3.8.
   
Investment Intent.
   
24
 
SECTION 3.9.
   
Investigation.
   
24
 
SECTION 3.10.
   
No Inducement or Reliance; Independent Assessment.
   
24
                 
ARTICLE IV COVENANTS RELATING TO CONDUCT OF BUSINESS
   
24
                 
SECTION 4.1.
   
Conduct of the Business.
   
24
 
SECTION 4.2.
   
Access and Information.
   
27
                 
ARTICLE V ADDITIONAL ACTIONS
   
27
                 
SECTION 5.1.
   
Appropriate Action; Consents; Filings.
   
27
 
SECTION 5.2.
   
Public Announcements.
   
28
 
SECTION 5.3.
   
U.S. Employee Matters.
   
28
 
SECTION 5.4.
   
China Employee Matters.
   
30
 
SECTION 5.5.
   
U.K. Employee Matters
   
30
 
SECTION 5.6.
   
Preservation of Books and Records.
   
32
 
SECTION 5.7.
   
Tax Matters.
   
32
 
SECTION 5.8.
   
Mail; Payments.
   
33
 
SECTION 5.9.
   
Resignation of Directors.
   
33
 
SECTION 5.10.
   
Corporate Documents and Name Changes .
   
33
 
SECTION 5.11.
   
Intellectual Property Agreements.
   
34
 
SECTION 5.12.
   
Confidentiality.
   
35
 
SECTION 5.13.
   
Export/Import Compliance.
   
35
 
SECTION 5.14.
   
Transition Services
   
35
 
SECTION 5.15.
   
Repayment of Indebtedness
   
35
 
SECTION 5.16.
   
Circuit Board Manufacturing.
   
36
 
SECTION 5.17.
   
Winchester Electronics (Suzhou) Co. Ltd. Asset Transfer.
   
36
 
SECTION 5.18.
   
LESC Dividend.
   
36
 
SECTION 5.19.
   
Noncompetition.
   
37
                 
ARTICLE VI CONDITIONS PRECEDENT
   
37
                 
SECTION 6.1.
   
Conditions to Obligations of Each Party Under This Agreement.
   
37
 
SECTION 6.2.
   
Additional Conditions to Obligations of the Buyers.
   
37
 
SECTION 6.3.
   
Additional Conditions to Obligations of the Sellers.
   
38
 

 

--------------------------------------------------------------------------------


 
ARTICLE VII TERMINATION
   
39
           
SECTION 7.1.
   
Termination.
   
39
 
SECTION 7.2.
   
Effect of Termination.
   
39
                 
ARTICLE VIII SURVIVAL; INDEMNIFICATION
   
40
           
SECTION 8.1.
   
Covenants and Agreements.
   
40
 
SECTION 8.2.
   
Indemnification.
   
40
                 
ARTICLE IX MISCELLANEOUS
   
45
           
SECTION 9.1.
   
Notices.
   
45
 
SECTION 9.2.
   
Headings.
   
46
 
SECTION 9.3.
   
Severability.
   
46
 
SECTION 9.4.
   
Entire Agreement.
   
46
 
SECTION 9.5.
   
Assignment.
   
46
 
SECTION 9.6.
   
Parties in Interest.
   
46
 
SECTION 9.7.
   
Expenses.
   
46
 
SECTION 9.8.
   
Governing Law; Consent to Jurisdiction.
   
47
 
SECTION 9.9.
   
Counterparts.
   
47
 
SECTION 9.10.
   
Further Assurances.
   
47
 
SECTION 9.11.
   
Amendment.
   
47
 
SECTION 9.12.
   
Waiver.
   
47
 
SECTION 9.13.
   
Bulk Transfer Laws.
   
48
 
SECTION 9.14.
   
Waiver of Jury Trial.
   
48
 
SECTION 9.15.
   
Rules of Construction.
   
48
 
SECTION 9.16.
   
Conflict with LESC Equity Purchase Agreement.
   
48
                 
ARTICLE X DEFINITIONS
   
48
 

 


Exhibit A
LESC Equity Purchase Agreement
Exhibit B
Form of Intellectual Property Assignments
Exhibit C
Form of LSI Property License
Exhibit D
Purchase Price Allocation and Wire Transfer Instructions
Exhibit E
Intentionally Omitted
Exhibit F
Form of IP License Agreement
Exhibit G
Form of Assignment and Assumption Agreement
Exhibit H
2005 Budget
Exhibit I
Estimated 2006 Sales Forecast by Customer

--------------------------------------------------------------------------------




Exhibit A
LESC Equity Purchase Agreement
 


















________________________________________________________________


EQUITY TRANSFER CONTRACT


for


LITTON ELECTRONICS (SUZHOU) CO., LTD.
_________________________________________________________________




between


LITTON SYSTEMS INTERNATIONAL, INC.,


and


SIMCLAR INTERCONNECT TECHNOLOGIES LIMITED






















December 21, 2005



--------------------------------------------------------------------------------




EQUITY TRANSFER CONTRACT
 

 
THIS EQUITY TRANSFER CONTRACT is executed in New York, NY, U.S.A. on December
21, 2005 by and between Litton Systems International, Inc. and Simclar
Interconnect Technologies Limited.



Seller:  
Litton Systems International, Inc., with its legally registered address at: The
Corporation Trust Company, Corporation Trust Center, 1209 Orange Street,
Wilmington, DE 19801, U.S.A.

 
 

Authorized Representative:  
Name: David H. Strode
Title: Assistant Treasurer
Nationality: U.S.

 
and



Buyer:  
Simclar Interconnect Technologies Limited, with its legally registered address
at: 5 Albyn Place, Edinburgh, Scotland, EH2 4NJ.

 

Authorized Representative:   Name: Samuel John Russell
Title: Chairman
Nationality: United Kingdom.



The Seller and the Buyer are individually referred to as a “Party” and
collectively as the “Parties”.


WHEREAS:


Litton Electronics (Suzhou) Co., Ltd.. (the “Company”) is a wholly foreign owned
enterprise lawfully established and existing under the laws of the People’s
Republic of China (“PRC”);
 
A-1

--------------------------------------------------------------------------------


 
Buyer now wishes to purchase from Seller its one hundred percent (100%) equity
interest in the Company.


NOW, THEREFORE, following consultations and adhering to the principle of
equality and mutual benefit, the Parties agree to enter into this Equity
Transfer Contract in accordance with the relevant laws, rules and regulations of
the PRC.


Article 1 Transfer of Equity Interest
 
1.1
Seller shall transfer its one hundred percent (100%) equity interest in the
Company, together with all of its rights and obligations in relation to the
Company, to Buyer (the “Equity Transfer”).

 
1.2
This Contract shall take effect and the Equity Transfer shall occur on the date
on which the relevant PRC government authority (the “Examination and Approval
Authority”) approves the Equity Transfer and this Contract (the “Approval
Date”).

 
1.3
Following the Equity Transfer, the Seller shall have no further liability to the
Company and shall have no further right in or to the Company or any of its
assets. The Buyer shall inherit all rights and obligations under the Company’s
articles of association.



Article 2 Transfer Price and Payment Method
 
2.1
In consideration of the Equity Transfer, Buyer shall pay to Seller eleven
million nine hundred ninety-nine thousand nine hundred and ninety-eight United
States Dollars (US$11,999,998.00) (the “Transfer Price”).

 
2.2
The Transfer Price shall be paid by Buyer in cash by wire transfer to an account
designated by Seller on a date mutually agreed upon by the Parties.

 
A-2

--------------------------------------------------------------------------------


 
Article 3 Effectiveness and Termination of Contract
 
3.1
This Contract shall be formed after execution by the Parties and shall take
effect on the Approval Date.

 
3.2
This Contract shall be terminated by mutual written agreement between the
Parties.



Article 4 Liability for Breach of Contract
 
4.1
In the event of any breach of this Contract, the breaching Party shall
compensate the non-breaching Party in a manner agreed to by the Parties and in
accordance with applicable laws and regulations.



Article 5 Resolution of Disputes
 
5.1
In the event a dispute arises in connection with the validity, interpretation,
or implementation of this Contract, either Party may submit the dispute to the
United States District Court located in the Southern District of New York which
shall have exclusive jurisdiction over any dispute.



Article 6 Governing Law
 
6.1
This Contract has been executed and delivered in and shall be construed and
enforced in accordance with the laws of People’s Republic of China.



Article 7 General Provisions 
 
7.1
No Party may assign its rights or obligations hereunder without the written
consent of the other Party.



7.2
Any amendment hereto or revision hereof shall be void unless in the form of a
written instrument executed by both Parties and approved by the Examination and
Approval Authority.

 
A-3

--------------------------------------------------------------------------------



 
7.3
Within ten (10) days of the Approval Date, Seller shall deliver the approval
certificate for the Equity Transfer to the Buyer.



7.4
This Contract is executed in English and Chinese in four copies, of which each
Party shall hold one copy and one copy shall be submitted to the Examination and
Approval Authority. All copies shall have equal legal validity and effect.



7.5
This Contract is severable in that its provisions are not necessarily linked to
each other. If any provision hereof is determined to be void by a government
authority, the void provision shall be deemed stricken without affecting the
remaining provisions hereof.

 
A-4

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Contract has been executed by the legal representatives
or authorized representatives of the Parties on the date first set forth above.
 

Litton Systems International, Inc.     Simclar Interconnect Technologies Limited
               

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Name:
Title:
Nationality:     Name:
Title:
Nationality:

 
A-5

--------------------------------------------------------------------------------


 
Exhibit B
 
Form of Intellectual Property Assignment


PATENT ASSIGNMENT


WHEREAS, on this [      ] day of [                      ], 2006, Litton UK
Limited, a U.K. company (“Seller”), is the sole and exclusive owner of the
United States and foreign patent applications and patents specified in Appendix
A (collectively referred to as “Patent Property”); and


 WHEREAS, [Simclar Interconnect Technologies Limited], a [U.K.] corporation
having an address of [                                                      ]
(the “Buyer”), is desirous of acquiring all of the right, title and interest of
the Sellers into and under said Patent Property, and the inventions claimed
therein and covered thereby, in accordance with and subject to the transactions
contemplated under the Share and Asset Purchase and Sale Agreement, dated as of
December 21, 2005, among the Sellers and the Buyer and other parties thereto
(the “Sale Agreement”):


NOW, THEREFORE, TO ALL WHOM IT MAY CONCERN:


BE IT KNOWN, that for and in consideration set forth in the Sale Agreement and
other good and valuable consideration, receipt and sufficiency of which are
hereby acknowledged, the Seller, by these presents has sold, assigned,
transferred and set over, and do hereby sell, assign, transfer and set over to
the Buyer, all of the Seller’s right, title and interest in and to the Patent
Property, and to any and all inventions claimed in the Patent Property in the
United States, its territorial possessions and all foreign countries, and in any
and all continuations-in-part, continuations, divisions, substitutes, reissues,
extensions thereof, and all other applications for letters patent relating
thereto which have been or shall be filed in the United States, its territorial
possessions and/or any foreign countries, and all rights, together with all
priority rights, under any of the international conventions, unions, agreements,
acts, treaties, including all future conventions, unions, agreements, acts, and
treaties, the same to be held and enjoyed by the Buyer for its own use and
enjoyment, and for the use and enjoyment of its successors, assigns or other
legal representatives, to the end of the term or terms for which letters patent
are or may be granted or reissued as fully and entirely to the same extent as
the same would have been held and enjoyed by the Seller, if this assignment and
sale had not been made; together with all claims for damages or injunctive
relief by reason of infringements of such letters patent resulting from the
Patent Property, with the right to sue for past infringement, and collect the
same for its own use and behalf and for the use and behalf of its successors,
assigns or other legal representatives. Notwithstanding anything to the contrary
herein, the Buyer acknowledges and agrees that the foregoing conveyance shall be
and is subject to the terms and conditions set forth in the Sale Agreement.


And the Seller hereby authorizes and requests that the Commissioner of Patents
to issue any and all letters patents of the United States on such inventions or
resulting from the Patent Property or any continuations-in-part, continuations,
divisions, substitutes, reissues or extensions thereof to the Buyer, as
assignee.
 
B-1

--------------------------------------------------------------------------------


 
The Seller agrees that upon the reasonable request by the Buyer, or its
successors, assigns or other legal representatives that the Seller or their
successors, assigns or other legal representatives shall do all other legal acts
reasonably necessary to carry out the intent of this assignment at the Buyer’s
sole cost and expense.
 
IN TESTIMONY WHEREOF, the Seller has caused these presents to be signed by its
duly authorized representatives as of the date first written above.
 

        LITTON U.K. LIMITED  
   
   
    By:      

--------------------------------------------------------------------------------

Name:   Title 

 
B-2

--------------------------------------------------------------------------------


 
IN TESTIMONY WHEREOF, the Buyer have caused these presents to be signed by its
duly authorized representative as of the date first written above.
 

        [BUYER]  
   
   
    By:      

--------------------------------------------------------------------------------

Name:   Title 

 
B-3

--------------------------------------------------------------------------------


 
APPENDIX A

A.  
United States Patent Applications



APPLICATION TITLE
APPLICATION NUMBER
APPLICATION FILING DATE
Air Void Via Tuning
10/906466
04/12/05




B.  
United States Patents

None.



C.  
Foreign Patent Applications

None.



D.  
Foreign Patents

None.


B-4

--------------------------------------------------------------------------------


 
Exhibit C
Form of Property License



--------------------------------------------------------------------------------


 
Exhibit D
Purchase Price Allocation





 
 
United States
 
U.K.
 
China
Percentage of Purchase Price
 
57.1428571428571%
 
0.00000714285714285714%
 
42.8571357142857%
Amount of Purchase Price
 
$16,000,000.00
 
$2.00
 
$11.999.998.00
Distributor of Funds
 
Simclar Interconnect Technologies, Inc.
Simclar Interconnect Technologies Limited
Simclar Interconnect Technologies Limited
Distributee of Funds
 
Litton Systems, Inc.
Litton U.K. Limited
Litton Systems International, Inc.
Distributee Bank
Account Information
JPMorgan Chase Bank, New York
ABA No: 021000021
Account No: 323323995
Lloyds TSB Bank London
City Office Branch
Account No. 00991339
SORT CODE: 300002
SWIFT: LOYDGB2LCTY
IBAN: GB03 LOYD 3000 0200 9913 39
JPMorgan Chase Bank, New York
ABA No: 021000021
Account No: 304659908




--------------------------------------------------------------------------------


 
Exhibit F
 
Form of License Agreement
 
LICENSE AGREEMENT
 
This LICENSE AGREEMENT (“Agreement”), dated as of _____, 2006 (the “Effective
Date”), is made and entered into by and among Litton Systems, Inc., a Delaware
corporation (“Licensor”), and Simclar Group Limited, a U.K. company, its
wholly-owned subsidiary Simclar Interconnect Technologies Limited, a U.K.
company, Simclar Inc., a Florida corporation, and its wholly-owned subsidiary
Simclar Interconnect Technologies, Inc., a Delaware corporation (collectively,
“Licensee”).
 
WITNESSETH:
 
WHEREAS, Licensor and Licensee are parties to that certain Share and Asset
Purchase Agreement, dated as of December 21, 2005 (the “Purchase Agreement”)
(all capitalized terms used herein, but not otherwise defined herein, shall have
the meanings provided in the Purchase Agreement); and
 
WHEREAS, pursuant to transactions contemplated under the Purchase Agreement,
Licensor has agreed to grant to Licensee a license to use Licensor’s proprietary
“Interconnect Technologies” mark, all in accordance with the terms and
conditions set forth in this Agreement.
 
NOW, THEREFORE, in consideration of the above premises and of the mutual
agreements, provisions and covenants contained in this Agreement, and intending
to be legally bound hereby, Licensor and Licensee hereby agree as follows:
 
Section 1. Grant of License
 
1.1  Subject to the terms and conditions set forth herein, Licensor, on behalf
of itself and its Affiliates, hereby grants to Licensee a limited,
non-exclusive, non-transferable, paid-up, royalty-free right and license to use
the “Interconnect Technologies” mark solely in conjunction with the name
“Simclar” in connection with the continued operation of the Business. In no
event shall Licensee use the “Interconnect Technologies” mark (or any variation
thereof, e.g., “interconnecttechnologies,” “Interconnect Tech” etc.) on a stand
alone basis, or in conjunction with any other name, mark or design, or as part
of a composite mark with any other name, mark or design. Any rights not
expressly granted to Licensee in this Section 1.1 are reserved to Licensor.
 
Section 2. Ownership
 
2.1  As between the parties hereto, Licensee acknowledges and agrees that: (i)
Licensor and its Affiliates own and shall retain all right, title and interest
in and to the mark “Interconnect Technologies,” subject only to the rights
expressly granted by Licensor and its Affiliates to Licensee as set forth in
Section 1.1; (ii) all of the goodwill generated by the use of the mark
“Interconnect Technologies” shall inure to the benefit of, and shall be owned
exclusively by, Licensor and its Affiliates; and (iii) except as expressly
provided hereunder, no other right or license to use the “Interconnect
Technologies” mark, whether express, implied or by estoppel, is granted hereby.
Licensee shall cooperate fully and in good faith with Licensor, at Licensor's
expense, for the purpose of securing and preserving Licensor's rights in and to
the Interconnect Technologies' mark.
 
F-1

--------------------------------------------------------------------------------


 
Section 3. Quality Control/Trademark Use
 
3.1  Licensee shall ensure that the quality of goods and services with which the
“Interconnect Technologies” mark is used, as permitted hereunder, shall be
consistent with, but in no event less than, the standard of quality associated
with the Business as of the Closing. Licensee shall not use the “Interconnect
Technologies” mark in any manner or form to tarnish, degrade, misuse, disparage
or otherwise impair its value or the goodwill associated therewith. Not more
than once a year, upon the reasonable written request of Licensor, Licensee
shall provide Licensor with materials representative of any new uses of the
“Interconnect Technologies” mark by Licensee.
 
3.2  Licensee shall not, directly or indirectly, impair or contest the ownership
rights of Licensor and its Affiliates in the “Interconnect Technologies” mark,
or the validity or enforceability of the “Interconnect Technologies” mark.
Licensee shall not, without the express consent of Licensor, register or apply
for registration in the United States or in any foreign country, the
"Interconnect Technologies" mark or adopt, use (except as expressly provided
hereunder), or apply for registration of any variation of the "Interconnect
Technologies" mark or any confusingly similar trademark.
 
Section 4. Term and Termination
 
4.1  The term of this Agreement shall be perpetual, unless earlier terminated
pursuant to Section 4.2.
 
4.2  Licensor shall have the right to terminate immediately the license granted
hereunder upon Licensee’s material breach of any provision of this Agreement.
 
4.3  Upon termination of this Agreement under Section 4.2, Licensee shall cease
any and all use of the “Interconnect Technologies” mark.
 
Section 5. Assignment
 
5.1  Licensee may not assign this Agreement, whether by operation of law or
otherwise, without the prior written consent of Licensor. Any attempted action
or transaction by Licensee in violation of this provision 6.1 shall be null and
void ab initio and of no force or effect.
 
5.2  Licensor may assign this Agreement or sell, transfer or otherwise convey
the “Interconnect Technologies” marks, without the consent of Licensee, on a
worldwide basis.
 
Section 6. Miscellaneous.
 
6.1  All notices and other communications given or made pursuant hereto shall be
in writing and shall be deemed to have been duly given or made as of the date
delivered, if delivered personally, three (3) Business Days after being mailed
by registered or certified mail (postage prepaid, return receipt requested) or
one (1) Business Day after being sent by overnight courier (providing proof of
delivery), or when sent via facsimile and receipt is confirmed to the Parties at
the following addresses:
 
F-2

--------------------------------------------------------------------------------


 
If to the Licensee:
 
Simclar Group Limited
Pitreavie Business Park
Dunfermline, Fife
Scotland
KY118UN
Attention: Chairman
Telecopier: +44 01383 620900
 
With a copy (which shall not constitute notice) to:
 
Porter, Wright, Morris & Arthur, LLP
41 South High Street, Suite 2800
Columbus, Ohio 43215
Attention: William J. Kelly, Jr.
Telecopier: (614) 227-2100
 
If to the Licensor:
 
1840 Century Park East
Los Angeles, CA 90067-2199
Attention: Corporate Vice President and General Counsel
Telecopier: (310) 263-5386
 
With a copy (which shall not constitute notice) to:
 
Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, NY 10004
Attention: David N. Shine, Esq.
Telecopier: (212) 859-4000


6.2  If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any rule of Law or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
Party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner to the end that
transactions contemplated hereby are fulfilled to the extent possible.
 
6.3  This Agreement shall be binding upon, inure solely to the benefit of and be
enforceable by each Party and their respective successors and assigns hereto,
and nothing in this Agreement, express or implied, is intended to or shall
confer upon any other Person other than the Parties any right, benefit or remedy
of any nature whatsoever under or by reason of this Agreement. Except as
expressly set forth herein, any reference to an Affiliate of any Person herein
shall be deemed to include all of such party’s current and future Affiliates.
 
F-3

--------------------------------------------------------------------------------


 
6.4  This Agreement shall be governed by, and construed in accordance with, the
law of the State of New York applicable to contracts to be fully performed
therein. Each of the Parties hereby irrevocably and unconditionally consents to
submit to the exclusive jurisdiction of the United States District Court for the
Southern District of New York, for any litigation arising out of or relating to
this Agreement and the transactions contemplated hereby. Each of the Parties
hereby irrevocably and unconditionally waives any objection to the laying of
venue of any litigation in such court arising out of this Agreement and the
transactions contemplated hereby, and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such litigation brought in any such court has been brought in an
inconvenient forum.
 
6.5  The parties agree that any breach of this Agreement by a party would
irreparably and substantially harm the non-breaching party, and that therefore,
in addition to all of its other available rights and remedies, the non-breaching
party shall be entitled to seek temporary, preliminary and/or permanent
equitable or injunctive relief (including an order of specific performance) to
prevent or restrain same, without posting bond or other security.
 
6.6  This Agreement may be executed in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.
 
6.7  When reference is made in this Agreement to a Section, such reference shall
be to a Section of this Agreement unless otherwise indicated. The headings
contained in this Agreement are for convenience of reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement.
Whenever the words “include”, “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation”. This Agreement shall be construed without regard to any presumption
or rule requiring construction or interpretation against the party drafting or
causing any instrument to be drafted. The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.
 
F-4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Licensor and the Licensee have each caused this
Agreement to be executed and delivered as of the date first written above.
 
SIMCLAR GROUP LIMITED




By:_________________________________________  
Name:
Title:




SIMCLAR INTERCONNECT TECHNOLOGIES LIMITED




By:_________________________________________  
Name:
Title:




SIMCLAR INC.




By:_________________________________________  
Name:
Title:




SIMCLAR INTERCONNECT TECHNOLOGIES, INC.




By:_________________________________________  
Name:
Title:




LITTON SYSTEMS, INC.




By:_________________________________________  
Name:
Title:


F-5

--------------------------------------------------------------------------------


 
Exhibit G
Form of Assignment and Assumption Agreement




ASSIGNMENT AND ASSUMPTION AGREEMENT
 
ASSIGNMENT AND ASSUMPTION AGREEMENT, dated as of [         ], by and between
LITTON SYSTEMS, INC., a Delaware corporation, LITTON SYSTEMS INTERNATIONAL,
INC., a Delaware corporation, and LITTON U.K. LIMITED, a U.K. company (each a
"Seller" and collectively the "Sellers"), and Simclar Group Limited, a U.K.
company, its wholly-owned subsidiary Simclar Interconnect Technologies Limited,
a U.K. company, Simclar Inc., a Florida corporation, and its wholly-owned
subsidiary Simclar Interconnect Technologies, Inc., a Delaware corporation (each
a "Buyer" and collectively, the Buyers").
 
WHEREAS, a Share and Asset Purchase and Sale Agreement, dated as of December 21,
2005, has been entered into by and between the Sellers and Buyers (the
“Agreement”) pursuant to which the Sellers agreed to transfer to Buyers, and
Buyers agreed to acquire from the Sellers, the Shares and the Assets, all as
more particularly set forth in the Agreement;
 
WHEREAS, pursuant to the Agreement, Buyers have agreed to assume the Assumed
Liabilities; and
 
WHEREAS, the Sellers desire to assign, grant and convey to Buyers, and Buyers
desire to accept such assignment, grant and conveyance of the Assets.
 
NOW THEREFORE, in consideration of the foregoing and for other valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto hereby agree as follows:
 
1.  All capitalized terms used herein and not otherwise defined herein shall
have the meanings given them in the Agreement.
 
2.  Subject to and in accordance with the terms and conditions of the Agreement,
the Sellers hereby assign, grant and convey to Buyers all of the Sellers’ rights
with respect to the Assets (the “Assignment”).
 
3.  Buyers accept and consent to this Assignment.
 
4.  The Buyers hereby assume and shall pay, perform and discharge when due the
Assumed Liabilities (the "Assumption").
 
5.  This Assignment and the covenants and agreements herein contained shall
survive the Closing and shall inure to the benefit of Buyers and their
respective successors and permitted assigns, and the Sellers and their
respective successors and permitted assigns, and shall be binding upon Buyers
and their respective successors and permitted assigns, and Sellers and their
respective successors and permitted assigns.
 
G-1

--------------------------------------------------------------------------------


 
6.  This Assignment and Assumption Agreement shall be construed in accordance
with and governed by the law of the State of New York applicable to agreements
made and to be performed wholly within such jurisdiction.
 
7.  This Assignment and Assumption Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
and all of which shall constitute the same instrument. Any Party may execute
this Assignment and Assumption Agreement by facsimile signature and the other
Parties will be entitled to rely upon such facsimile signature as conclusive
evidence that this Assignment and Assumption Agreement has been duly executed by
such Party.
 
8.  The provisions of this Assignment and Assumption Agreement are subject to
the terms and conditions of the Agreement. Nothing contained in this Assignment
Assignment and Assumption Agreement shall in any way (i) affect the provisions
set forth in the Agreement, (ii) relieve Buyers of any of their obligations
pursuant to or under the Agreement, or (iii) expand or contract any rights or
remedies pursuant to or under the Agreement. To the extent that any provision of
this Assignment and Assumption Agreement is inconsistent with the Agreement, the
provisions of the Agreement will control.




[remainder of page intentionally left blank]
 
G-2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be duly
executed and delivered as of the date first written above.
 
SIMCLAR GROUP LIMITED




By:_________________________________________  
Name:
Title:




SIMCLAR INTERCONNECT TECHNOLOGIES LIMITED




By:_________________________________________  
Name:
Title:




SIMCLAR INC.




By:_________________________________________  
Name:
Title:




SIMCLAR INTERCONNECT TECHNOLOGIES,
INC.


By:_________________________________________  
Name:
Title:




LITTON SYSTEMS, INC.




By:_________________________________________  
Name:
Title:




LITTON U.K. Limited




By:_________________________________________  
Name:
Title:


G-3

--------------------------------------------------------------------------------




LITTON SYSTEMS INTERNATIONAL, INC.




By:_________________________________________  
Name:
Title:


G-4

--------------------------------------------------------------------------------


 
Exhibit H


2005 Budget


Capital Asset Project Listing
2005 Budget



Firm Capital Projects
 
Location
Cost Center
Capital Asset Project Name
 
ICAT
 
Line Item
Budgeted Amount
US AOA
35310
Post Reflow Inspection - Reflow
 
5. Strategic Business Requirement
 
IT-05-005-01
75,000
US AOA
35310
Scolder Comp. Rework System
 
5. Strategic Business Requirement
 
IT-05-005-02
135,000
US AOA
38082
Scorpion Flying Probe Tester
 
5. Strategic Business Requirement
 
IT-05-005-03
275,000
USAOA
35320
Automatic Electric Press
 
3. Plant & Equipment Modernization
 
IT-05-005-05
225,000
US R & D
338
Lab Equipment
 
6. Technology Development
 
IT-05-006-01
50,000
US R & D
338
HFSS License (2)
 
6. Technology Development
 
IT-05-006-02
100,000
China
China
Mydata Hydra upgrade
 
4. Capacity Shortfall
 
IT-05-009-01
75,000
China
China
Inspection equipment
 
4. Capacity Shortfall
 
IT-05-009-02
40,000
China
China
Air Conditioner
 
3. Plant & Equipment Modernization
 
IT-05-009-03
70,000
China
China
Air Compressor
 
3. Plant & Equipment Modernization
 
IT-05-009-04
10,000
China
China
Facility upgrade
 
3. Plant & Equipment Modernization
 
IT-05-009-05
240,000
China
China
Pallet wrapping
 
7. Productivity Improvement
 
IT-05-009-06
15,000
China
China
Wave solder
 
4. Capacity Shortfall
 
IT-05-009-07
160,000
China
China
Poka-Yoke Process improvement
 
7. Productivity Improvement
 
IT-05-009-08
40,000
   
Chip Shooter Transfer to China (freight, crating)
       
 
Scotland
UK
SMT Upgrade
 
3. Plant & Equipment Modernization
 
IT-05-010-01
162,000
Scotland
UK
Forthshift implementation/ IT Upgrade
 
7. Productivity Improvement
 
IT-05-010-02
135,000
Scotland
UK
Internal Upgrade
 
3. Plant & Equipment Modernization
 
IT-05-010-03
45,000
             
 
Total
         
USD
1,852,000



H-1

--------------------------------------------------------------------------------


 
Exhibit I


Estimated 2006 Sales Forecast by Customer
 

   
 
 
Max Penalty
 
(Dollars in Millions)
     
$28.0 x
     
2006 Sales Forecast
 
Customer % of Total Forecast
 
USA Customers:
         
Tellabs, Inc.
 
$
18.605
 
$
6.190
 
Lucent Technologies Inc.
 
$
12.768
 
$
4.248
 
Nortel Networks Corporation
 
$
7.049
 
$
2.345
 
Juniper Networks, Inc.
 
$
9.886
 
$
3.289
 
Motorola, Inc.
 
$
0.085
 
$
0.028
 
Ceterus
 
$
0.302
 
$
0.100
 
General Instrument (Motorola, Inc.)
 
$
1.098
 
$
0.365
 
General Bandwidth Inc.
 
$
0.654
 
$
0.218
 
StorageTek (Sun Microsystems, Inc.)
 
$
0.058
 
$
0.019
 
Foxboro
 
$
0.180
 
$
0.060
 
NCR Corporation
 
$
0.026
 
$
0.009
 
IBM
 
$
0.002
 
$
0.001
 
InRange
 
$
0.197
 
$
0.066
 
Motorola, Inc. (Arizona)
 
$
0.232
 
$
0.077
 
Others
 
$
0.076
 
$
0.025
 
Total USA Customers
 
$
51.218
 
$
17.042
                 
China Customers:
             
LM Ericsson Telephone Company
 
$
22.375
 
$
7.445
 
Motorola, Inc.
 
$
9.539
 
$
3.174
 
Siemens AG
 
$
0.000
 
$
0.000
 
Fujitsu Limited
 
$
0.483
 
$
0.161
 
Teledata
 
$
0.289
 
$
0.096
 
UTCH
 
$
0.000
 
$
0.000
 
UT Starcom
 
$
0.248
 
$
0.083
 
Total China Customers
 
$
32.934
 
$
10.958
                 
Total ITD-AO Customers
 
$
84.152
 
$
28.000
 

 
 
I-1

--------------------------------------------------------------------------------

